EXHIBIT 10.15

EXECUTION COPY

STOCKHOLDERS AGREEMENT

BY AND AMONG

CHICKEN ACQUISITION CORP.

AND

THE STOCKHOLDERS LISTED HEREIN

DATED AS OF NOVEMBER 18, 2005



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of the 18th
day of November, 2005, by and among Chicken Acquisition Corp., a Delaware
corporation (the “Company”), Trimaran Pollo Partners, L.L.C., a Delaware limited
liability company (“Trimaran”), the individuals set forth on Schedule A hereto
(together with the employees of the Company or its Subsidiaries (as defined in
Section 1.1) who become parties to this Agreement pursuant to the terms and
conditions of this Agreement, the “Management Stockholders”) and such other
Persons that become parties to this Agreement pursuant to the terms and
conditions of this Agreement (the “Additional Stockholders”).

RECITAL

WHEREAS, the Company, EPL Holdings, Inc. (“Holdings”), EPL Intermediate, Inc.,
El Pollo Loco, Inc., the equityholders of Holdings and American Securities
Capital Partners, L.P, are parties to a Stock Purchase Agreement (the “Purchase
Agreement”), dated September 27, 2005, with respect to the acquisition by the
Company or a Subsidiary thereof of all of the issued and outstanding shares of
common stock of Holdings (the “Transaction”);

WHEREAS, pursuant to the Purchase Agreement and Exchange Agreements (as defined
in the Purchase Agreement) entered into with each individual set forth on
Schedule A hereto, the Company is issuing at the Closing (as defined in the
Purchase Agreement) shares of common stock, par value $.01 per share (“Common
Stock”), and/or options to acquire shares of Common Stock (“Stock Options”),
respectively, of the Company in exchange for shares of common stock of Holdings
and/or options to acquire shares of common stock of Holdings held by such
individuals; and

WHEREAS, immediately after giving effect to the Closing, all of the outstanding
shares of Company Stock will be owned by the Stockholders;

WHEREAS, the parties wish to enter into this Agreement to grant certain rights
to and to place certain restrictions on the shares of Company Stock now or
hereafter owned by each Stockholder; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Defined Terms. As used herein, the following terms shall have the
meanings set forth below:

“Action” shall mean any demand, action, claim, suit, litigation, arbitration,
prosecution, proceeding (including any civil, criminal, administrative or
appellate proceeding) or hearing commenced, brought, conducted or heard by or
before any court, grand jury or other Governmental Authority or any arbitrator
or mediator or mediation or arbitration panel.



--------------------------------------------------------------------------------

“Additional Stockholders” shall have the meaning set forth in the Preamble.

“Affiliate” or “affiliate” shall mean, with respect to any specified Person, any
other Person directly or indirectly controlling or controlled by or under direct
or indirect common control with such specified Person. For the purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that Affiliate shall be deemed not to
include any portfolio companies of the Trimaran Group or their Affiliates.

“Agreement” shall have the meaning set forth in the Preamble.

“Board of Directors” shall mean the Board of Directors of the Company.

“Bona Fide Offer” shall mean any offer by a Third Party in writing, setting
forth a specific purchase price and other material terms and a closing date of
no more than ninety (90) days therefrom, subject to satisfaction of the
conditions set forth therein.

“Business Day” shall mean any calendar day which is not a Saturday, Sunday or
public holiday under the laws of the State of New York.

“Call Right” shall have the meaning set forth in Section 6.4(b).

“Carrying Value” shall mean the price paid by the Stockholder for any share of
Company Stock, less the amount of dividends and other distributions paid to such
Stockholder in respect of any such share; provided that, with respect to shares
of Company Stock that are Exchange Shares, Carrying Value shall mean the Deal
Price less any dividends paid and; provided further that, with respect to shares
of Company Stock that are Exchange Options, Carrying Value shall mean the
excess, if any, of the Deal Price over the applicable exercise price of such
Option.

“Cause” shall mean any action that constitutes misconduct; dishonesty; the
failure to comply with specific directions of the Board of Directors or senior
management of the Company, as applicable, that are consistent with the terms of
any employment agreement with the Company of such Management Stockholder, if
applicable, or the objectives of the Company (after having been given a
reasonably detailed written notice of, and a period of 20 days to cure, such
misconduct or failure); a deliberate and premeditated act against the Company or
its Affiliates; the commission of a felony; substance abuse or alcohol abuse
which renders the Management Stockholder



--------------------------------------------------------------------------------

unfit to perform his duties; any breach of the covenants set forth in any
employment agreement with the Company of such Management Stockholder. Any
voluntary termination of employment with the Company by the Management
Stockholder in anticipation of an involuntary termination of the Management
Stockholder’s employment for Cause shall be deemed to be a termination for
Cause.

“Claim” shall mean any demand, action, claim, suit, litigation, arbitration,
prosecution, proceeding (including any civil, criminal, administrative or
appellate proceeding) or hearing commenced, brought, conducted or heard by or
before any court, grand jury or other Governmental Authority or any arbitrator
or mediator or mediation or arbitration panel.

“Closing” shall have the meaning set forth in the recitals.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (or any corresponding provisions of succeeding law).

“Common Stock” shall have the meaning set forth in the recitals.

“Company” shall have the meaning set forth in the Preamble.

“Company Option Plan” shall mean any stock option plan or employee benefit or
other incentive plan which may be adopted pursuant to which participants may
acquire options or similar securities to purchase shares of Common Stock.

“Company Securities” shall have the meaning set forth in Section 7.3(a)(i).

“Company Stock” shall mean the Common Stock and any other capital stock of any
class or series of the Company and any shares of capital stock issuable upon the
conversion, exercise or exchange of securities of the Company (including
Options) convertible into, or exercisable or exchangeable for, any such Common
Stock or other capital stock of the Company, including, without limitation,
shares of Common Stock issued or issuable pursuant to the Company Option Plan or
any other stock option plan or employee benefit or other incentive plan
presently in effect or which may be adopted by the Company after the date
hereof. For purposes of Sections III, IV, V and VI of this Agreement, subject to
the limitations set forth therein, Company Stock shall also include Exchange
Options and references to “shares of Company Stock” contained therein shall be
deemed to include Exchange Options.

“Company Stock Equivalent Price” shall mean, in the case of a LLC Drag, a price
per share of Company Stock derived from the price per Membership Unit specified
in the Drag-Along Notice taking into account (i) the relative ownership of the
Company by Trimaran and (ii) the relative ownership of Trimaran by the Trimaran
Funds, in each case as determined by the Board of Directors in its good faith
judgment.

“Confidential Information” shall have the meaning set forth in Section 13.2.



--------------------------------------------------------------------------------

“Cost” means (i) when used in connection with a share of Company Stock (other
than Exchange Options), means the cost at which such shares of Company Stock
were purchased; provided that, with respect to shares of Company Stock that are
Exchange Shares, Cost shall mean the Deal Price and (ii) when used in connection
with the value of an Exchange Option, the excess, if any, of the Deal Price over
the applicable exercise price of such Option.

“Covered Person” shall have the meaning set forth in Section 12.1.

“Credit Agreement” shall mean the credit agreement among EPL Finance Corp., El
Pollo Loco, Inc. and EPL Intermediate, Inc., Merrill Lynch Capital Corporation,
as administrative agent, and certain other lenders party thereto, entered into
on the date of this Agreement.

“Deal Price” shall mean the Per Share Price as defined in the Purchase
Agreement, subject to the applicable adjustments as set forth in the Purchase
Agreement, as determined by the Board of Directors in its good faith
determination.

“Disability” shall mean, when used with respect to any Management Stockholder or
the Chief Executive Officer of the Company, any physical or mental disability or
infirmity that prevents the performance of such person’s duties for a period of
(i) six (6) consecutive months or (ii) an aggregate of nine (9) months in any
twenty-four (24) consecutive month period.

“Duly Endorsed” shall mean (i) duly endorsed in blank by the Person or Persons
in whose name a stock certificate or certificate representing a debt security is
registered or (ii) accompanied by a duly executed stock or security assignment
separate from the certificate.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Options” shall mean an Option or Options received by a Stockholder at
the Closing in exchange for an option or options to purchase shares of Holdings
common stock pursuant to the Purchase Agreement and the applicable Exchange
Agreement.

“Exchange Shares” shall mean a share or shares of Common Stock received by a
Stockholder at the Closing in exchange for a shares or shares of Holdings common
stock pursuant to the Purchase Agreement and the applicable Exchange Agreement.

“Fair Market Value” shall mean (i) when used in connection with the value of a
share of Company Stock (other than any Option), the price at which such share of
Company Stock would likely be sold in an arm’s length transaction (specifically
excluding any price paid or proposed to be paid in any transactions between a
Stockholder and its Permitted Transferees) between a willing and able buyer
under no compulsion to buy and a willing and able seller under no compulsion to
sell, as



--------------------------------------------------------------------------------

determined by the Board of Directors of the Company in good faith and (ii) when
used in connection with the value of an Option, warrant, or similar right to
purchase shares of Common Stock, the positive difference, if any, between fair
market value (as determined pursuant to clause (i)) of the number of shares of
Common Stock for which such Option, warrant, or similar right to purchase shares
of Common Stock is exercisable and the applicable exercise price of such Option,
warrant, or similar right to purchase shares of Common Stock.

“Financing Default” shall mean an event or circumstance which would constitute
(or with notice or lapse of time or both would constitute) an event of default
under any outstanding Indebtedness of the Company, or any refunding, refinancing
or extension of any of the foregoing, as any agreements pertaining thereto may
be amended from time to time, and which event or circumstance has not been
waived or cured in accordance with such agreements.

“GAAP” shall mean United States generally accepted accounting principles as in
effect on the date or for the period with respect to which such principles are
applied.

“Good Reason” shall mean, with respect to any Management Stockholder, (1) such
Management Stockholder’s relocation by the Company or any subsidiary outside
Orange County, California; (2) a reduction of such Management Stockholder’s
title; (3) a reduction of such Management Stockholder’s base salary; or (4) the
failure of the Company or any subsidiary to provide or cause to be provided to
such Management Stockholder material employee benefits; provided that, in the
case of such Management Stockholder that is a party to an employment agreement
with the Company or any Subsidiary thereof, “Good Reason”, with respect to such
Management Stockholder, shall have the meaning set forth in the applicable
employment agreement.

“Governmental Authority” shall mean any federal, state, local or foreign
government, executive official thereof, governmental or regulatory authority,
agency or commission, including courts of competent jurisdiction, domestic or
foreign.

“Indebtedness” shall mean, as applied to any Person (without duplication)
(a) all outstanding indebtedness of such Person for borrowed money, whether
current or funded, or secured or unsecured, (b) all outstanding obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments
or debt securities, (c) all outstanding indebtedness of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (d) all outstanding indebtedness of
such Person secured by a purchase money mortgage or other Lien to secure all or
part of the purchase price of the property subject to such Lien, (e) all
outstanding obligations under leases which shall have been or must be, in
accordance with GAAP, recorded as capital leases in respect of which such Person
is liable as lessee, (f) any outstanding liability or other obligation of such
Person in respect of letters of



--------------------------------------------------------------------------------

credit, (g) all interest, fees, prepayment premiums and other expenses owed with
respect to the indebtedness referred to above and (h) all indebtedness referred
to above which is directly or indirectly guaranteed by such Person or which such
Person has agreed (contingently or otherwise) to purchase or otherwise acquire
or in respect of which it has otherwise assured a creditor against loss.

“Involuntary Transfer” shall have the meaning set forth in Section 3.2.

“Involuntary Transfer Notice” shall have the meaning set forth in Section 3.2.

“Involuntary Transferee” shall have the meaning set forth in Section 3.2.

“Lien” shall mean any lien, encumbrance, easement, encroachment, defect of
title, security interest, mortgage, pledge, preemptive right, right of way,
option to acquire, right of first refusal, restriction on transfer or any
adverse claim of any nature whatsoever (except, in the case of the Company, for
restrictions relating to applicable securities laws).

“Liquidation” means any voluntary or involuntary liquidation, dissolution, or
winding up of the affairs of the Company.

“LLC” means Trimaran Pollo Partners, L.L.C.

“LLC Agreement” means the Limited Liability Operating Agreement, dated
November 18th, 2005, of the LLC, by and among the LLC and the parties set forth
on Schedule A thereto.

“LLC Drag” shall have the meaning set forth in Section 5.1(a).

“Management Agreement” shall have the meaning set forth in Section 2.2.

“Management Stockholders” shall have the meaning set forth in the Preamble.

“Membership Unit” shall have the meaning set forth in the LLC Agreement.

“NASD” shall have the meaning set forth in the definition of Registration
Expenses.

“Offer” shall have the meaning set forth in Section 4.6(a).

“Options” shall mean the options to purchase shares of stock or other equity
interests of the Company pursuant to the Company Option Plan.



--------------------------------------------------------------------------------

“Participation Commitment” shall have the meaning set forth in Section 8.1(c).

“Participation Notice” shall have the meaning set forth in Section 8.1(b).

“Participation Portion” shall have the meaning set forth in Section 8.1(b)(i).

“Participation Stockholder” shall have the meaning set forth in Section 8.1(b).

“Participating Buyer” shall have the meaning set forth in Section 8.1(c).

“Per Share Value” means $86.43 representing the value of each share of Common
Stock as of the date of this Agreement.

“Permitted Transferee” of a Stockholder shall mean, any other Stockholder and:

(i) any Affiliate of the Stockholder or any general or limited partner or equity
holder of any Stockholder (collectively, the “Stockholder Affiliates”);

(ii) with respect to any Stockholder that itself is a Permitted Transferee of a
current or past Stockholder (an “Original Stockholder”), any Original
Stockholder; and

(iii) in the case of any Management Stockholder, any trust, the beneficiaries of
which, or corporation, limited liability company or partnership, the
shareholders, members or general or limited partners of which, include only his
or her spouse, members of his or her immediate family or household or his or her
lineal descendants;

provided, that in no event shall a party described in clauses (i), (ii) or
(iii) be a Permitted Transferee if such party is, in the good faith reasonable
judgment of the Board of Directors, an actual or potential competitor of, or
otherwise adverse to the interests of, the Company.

“Person” shall mean an individual, a partnership (general or limited), a
corporation, a limited liability company, an association, a joint stock company,
Governmental Authority, a business or other trust, a joint venture, any other
business entity or an unincorporated organization.

“Piggyback Securities” shall mean those Registrable Securities which are
requested to be sold by any Stockholder or such other Persons granted piggyback
registration rights as described in Section 7.2 hereof.

“Preemptive Issuance” shall have the meaning set forth in Section 8.1(a).



--------------------------------------------------------------------------------

“Preemptive Transferee” shall have the meaning set forth in Section 8.1(b)(i).

“Pro Rata Portion” means, as determined by the Board of Directors in good faith
judgment:

(i) for purposes of Article IV, a number of shares of Company Stock determined
by multiplying (a) (1) the number of shares of Company Stock (other than any
Options) held by the Tagging Stockholder plus (b) the number of shares of Common
Stock issuable upon the exercise of any vested Options held by the Tagging
Stockholder by (2) a fraction, the numerator of which is the number of shares of
Company Stock proposed to be Transferred by the Transferring Stockholders in
connection with the Tag-Along Transfer and the denominator of which is the
aggregate number of shares of Company Stock held by such Transferring
Stockholders immediately prior to such Tag-Along Transfer;

(ii) for purposes of Article V, a number of shares of Company Stock determined
by multiplying (a) (1) the number of shares of Company Stock (other than
Options) plus (2) the number of shares of Common Stock issuable upon the
exercise of vested Options and Options that will vest upon consummation of the
Drag-Along Transfer held by the relevant Drag-Along Holder by (b) a fraction,
the numerator of which is the number of shares of Company Stock proposed to be
Transferred by the Selling Stockholders to the Transferee and the denominator of
which is the aggregate number of shares of Company Stock held by the Selling
Stockholders (or in the case of a LLC Drag, a fraction, the numerator of which
is the number of Membership Units proposed to be Transferred by the Selling
Members to the Transferee and the denominator of which is the aggregate number
of Membership Units held by the Selling Members).

“Purchase Agreement” shall have the meaning set forth in the recitals.

“Qualified Public Offering” shall mean a public offering and sale of the common
equity of the Company or any of its Subsidiaries (or any of their successors)
for cash registered under the Securities Act with an aggregate public offering
price of at least $50,000,000.

“Registrable Securities” shall mean all shares of Common Stock, including,
without limitation, Common Stock issuable upon the conversion, exercise or
exchange of such other securities, granted registration rights as described in
Article VII hereof, that by their terms are converted into shares of Common
Stock. As to any particular Registrable Securities, such securities shall cease
to be Registrable Securities when (w) such securities shall have been registered
under the Securities Act, the registration statement with respect to the sale of
such securities shall have become effective under the Securities Act and such
securities shall have been disposed of pursuant to such effective registration
statement, (x) such securities shall have been distributed pursuant to Rule 144
(or any similar provision then in force) under the Securities Act, (y) such
securities shall have been otherwise transferred, if new



--------------------------------------------------------------------------------

certificates or other evidences of ownership for them not bearing a legend
restricting further transfer and not subject to any stop transfer order or other
restrictions on transfer shall have been delivered by the Company and subsequent
disposition of such securities shall not require registration or qualification
of such securities under the Securities Act or any state securities laws then in
force or (z) such securities shall cease to be outstanding.

“Registration” shall mean a bona-fide public offering and sale of shares of
Company Stock or other direct or indirect equity interests of a Person pursuant
to an effective registration statement under the Securities Act and in
compliance with all applicable state securities laws.

“Registration Expenses” shall mean all fees and expenses of the Company incident
to the Company’s performance of or compliance with Article VII hereof,
including, without limitation, all SEC and stock exchange or National
Association of Securities Dealers, Inc. (“NASD”) registration, filing and
listing fees and expenses, fees and expenses of compliance with securities or
blue sky laws (including, without limitation, reasonable fees and disbursements
of counsel for the underwriters in connection with blue sky qualifications of
the Registrable Securities), rating agency fees, all fees and expenses of the
transfer agent and registrar for the Registrable Securities, printing expenses,
messenger and delivery expenses, the reasonable fees and expenses incurred in
connection with the listing of the securities to be registered on each
securities exchange or national market system on which Registrable Securities
are to be listed or on which similar securities issued by the Company are to be
listed in connection with such transaction, reasonable fees and disbursements of
counsel for the Company and all independent certified public accountants for the
Company (including the expenses of any annual audit, special audit and “cold
comfort” letters required in connection therewith or incident thereto),
securities laws liability insurance (if the Company so desires or if the
underwriters so desire), the reasonable fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, all fees and expenses of
any qualified independent underwriter or any Person acting in a similar capacity
under the rules of the NASD, the reasonable fees and disbursements of one
counsel retained in connection with each such registration on behalf of the
Stockholders (which shall be counsel selected by the Requesting Stockholder in
the event of a Registration effected pursuant to Section 7.1 hereof, or counsel
elected by the holders of a majority of the Registrable Securities being
registered in the event of any other Registration), the reasonable fees and
expenses of any special experts retained by the Company in connection with such
registration, and fees and expenses of other Persons retained by the Company
(but not including any underwriting discounts or commissions or transfer taxes,
if any, attributable to the sale of Registrable Securities by the holders of
such Registrable Securities).

“Representative” shall mean, with respect to a particular Person, any director,
officer, general partner, limited partner, co-owner, member, nominee, managing
director or controlling Person of such Person.

“Requesting Stockholder” shall have the meaning as set forth in Section 7.1(a).



--------------------------------------------------------------------------------

“Retirement” shall mean, with respect to a Management Stockholder or the Chief
Executive Officer of the Company, such person’s normal or early retirement as an
employee of the Company or any of its Subsidiaries in accordance with the
applicable tax-qualified retirement plan of the Company or such Subsidiaries in
which such person participates.

“Sarbanes-Oxley Act” shall mean the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder.

“Securities” shall have the meaning set forth in Section 8.1(a).

“Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder.

“SEC” shall mean the United States Securities and Exchange Commission.

“Stockholders” shall mean, for so long as any such Persons hold Company Stock,
collectively (i) Trimaran, (ii) the Management Stockholders, (iii) the
Additional Stockholders, if any, and (iv) Persons who or which have acquired
shares of the Company’s capital stock from, and are Permitted Transferees of,
any of the Persons referred to in clauses (i), (ii) and (iii) or their Permitted
Transferees (or any combination of the foregoing).

“Stockholder Affiliates” shall have the meaning set forth in the definition of
Permitted Transferee.

“Subsidiary” shall mean, with respect to any specified Person, (a) a
corporation, fifty percent (50%) or more of the voting or capital stock of which
is, as of the time in question, directly or indirectly owned by such Person and
(b) any partnership, joint venture, association, joint stock company, trust,
unincorporated organization or other entity in which such Person, directly or
indirectly, owns fifty percent (50%) or more of the equity economic interest
thereof or has the power to elect or direct the election of more than fifty
percent (50%) of the members of the governing body of such entity.

“Tag-Along Notice” shall have the meaning set forth in Section 4.1(b).

“Tag-Along Offerees” shall have the meaning set forth in Section 4.1(a).

“Tag-Along Securities” shall have the meaning set forth in Section 4.1(a).

“Third Party” shall mean, with respect to any Stockholder, any Person other than
(i) such Stockholder’s Permitted Transferees and (ii) the Company.

“Third-Party Purchaser” shall have the meaning as set forth in Section 5.1.

“Transaction” shall have the meaning set forth in the recitals.



--------------------------------------------------------------------------------

“Transfer” shall mean any direct or indirect sale, assignment, mortgage,
transfer, pledge, gift, hypothecation, short sale or other direct or indirect
disposition of or transfer of shares of Company Stock. “Transferred” and
“Transferee” each have a correlative meaning.

“Transferor” shall have the meaning set forth in Section 4.1(a).

“Trimaran” shall have the meaning set forth in the Preamble.

“Trimaran Funds” shall mean any of Trimaran Fund II, L.L.C., Trimaran Parallel
Fund II, L.P., Trimaran Capital, L.L.C., CIBC Employee Private Equity Fund
(Trimaran) Partners and CIBC Capital Corporation and any of their respective
Affiliates that are members of the LLC.

“Trimaran Group” shall mean Trimaran and its respective Permitted Transferees
who become party to this Agreement pursuant to Section 3.1.

“Violation” shall mean, with respect to any purchase of shares of Company Stock,
any event or circumstance pursuant to which the purchase of such shares
(together with any other purchases of shares of Company Stock pursuant to this
Agreement of which the Company has at such time been given or has given notice)
would (i) conflict with or result in a violation of or breach (or any event
which with lapse of time or the occurrence of any act or event or otherwise
would constitute or result in any of the foregoing) any law, statute, rule,
regulation, order, writ, injunction, decree or judgment promulgated or entered
by any federal, state, local or foreign court or governmental authority
applicable to the Company or its Subsidiaries or any of their properties or
assets or (ii) violate or conflict with or constitute a breach or default, or an
event creating rights of acceleration or termination (in each case, whether upon
lapse of time or the occurrence of any act or event or otherwise), under any
agreement to which the Company or any of its Subsidiaries is a party or by which
any of their properties or assets may be bound.

“Voluntary Termination” shall mean the voluntary termination by a Management
Stockholder or the Chief Executive Officer of the Company of his or her
employment with each of the Company and any of its Subsidiaries with which such
person is employed by voluntary resignation or any other means, other than a
termination by such person for Good Reason.

ARTICLE II

CERTAIN AGREEMENTS WITH STOCKHOLDERS

2.1 Monitoring and Management Agreement. The parties hereto acknowledge and
agree that at the Closing, the Company and Trimaran Fund Management, L.L.C. will
enter into a Monitoring and Management Agreement (the “Management Agreement”),
the form of which is attached as Exhibit A, which provides for, among other
things, the payment of monitoring fees and transaction fees by the Company, in
exchange for advisory services provided by the Trimaran Group.



--------------------------------------------------------------------------------

2.2 Agreements with Stockholders. Any transaction or agreement (other than the
Management Agreement and any other transactions or agreements contemplated
hereby) entered into between the Company, on the one hand, and any of the
Stockholders or their Affiliates, on the other hand, after the date hereof shall
be negotiated on an arm’s-length basis as determined by the members of the Board
of Directors which are not Nominees of such transacting Stockholder and shall be
subject to the approval of Trimaran. This Section 2.2 shall not apply to
employment matters with respect to Management Stockholders, which matters will
be subject to necessary approvals of the Board of Directors, or the applicable
committee thereof.

ARTICLE III

TRANSFERS AND EXCHANGES

3.1 Restrictions on Transfer.

(a) Subject to the rights and restrictions set forth in Article IV, no shares of
Company Stock now or hereafter owned by any Stockholder or any interest therein,
may be Transferred, other than:

(i) any Transfer by any Stockholder to a Third Party with the prior approval of
the Board of Directors;

(ii) Transfers to one or more of such Stockholder’s Permitted Transferees;

(iii) in the case of any Stockholder, any Transfer to a Third Party; provided
that the Stockholders (other than the Trimaran Group) shall not have the ability
to effect any Transfer, without the prior consent of the majority of directors
of the Company, pursuant to this clause (iii) until after the five (5) year
anniversary of the Closing; and provided further that any such permitted
Transfer under this clause (iii) shall be subject to the provisions of Article
IV;

(iv) any Transfer by any Stockholder to a Third Party of any of such Person’s
shares of Company Stock arising as a result of the exercise by such Stockholder
of “tag-along” rights pursuant to Article IV: provided that during any period
following any termination of the Management Stockholder’s employment with the
Company or any of its Subsidiaries up until the expiration of the Company’s call
period set forth in Section 6.1, such Management Stockholder and his Permitted
Transferees shall not be permitted to Transfer any shares of Company Stock
pursuant to the provisions of Article IV;

(v) pursuant to any sale of shares of Company Stock in connection with the
exercise by the Trimaran Group of its rights under Article V;



--------------------------------------------------------------------------------

(vi) upon the exercise by the Company (or its designee) or any Management
Stockholder (or his or her personal representatives) of any “call” or “put”
rights, as applicable, provided for in Article VI; and

(vii) any sale of shares of Company Stock in connection with the exercise of
such Person’s rights under Article VII;

(b) Any Transfer of shares of Company Stock made pursuant to this Section 3.1 to
a Third Party or a Permitted Transferee shall be effective only if:

(i) such Third Party or Permitted Transferee (to the extent not already party to
this Agreement) shall agree in writing, in accordance with Article IX hereof, to
be bound by the terms and conditions of this Agreement to the same extent and in
the same manner as the Stockholder transferring such shares of Company Stock;

(ii) the Transfer to such Third Party or Permitted Transferee is in compliance
with all applicable federal, state and foreign securities laws;

(iii) in the event of a Transfer to a Third Party, if requested by the Board of
Directors in its sole judgment, the Company receives an opinion of counsel
reasonably acceptable to the Company, at the expense of the Stockholder
proposing the Transfer, reasonably satisfactory in form and substance to the
Board of Directors, to the effect that: (A) such Transfer would not violate the
Securities Act or any state securities or “blue sky” laws applicable to the
Company or the shares of Company Stock to be Transferred, (B) such Transfer
shall not impose liability or reporting obligations on the Company or any
Stockholder in any jurisdiction, whether domestic or foreign, or result in the
Company or any Stockholder becoming subject to the jurisdiction of any court or
Governmental Authority anywhere, other than the states, courts and Governmental
Authorities in which the Company is then subject to such liability, reporting
obligation or jurisdiction and (C) such other customary matters as the Board of
Directors may reasonably request; and

(iv) in the event of a Transfer to a Permitted Transferee, the Stockholder has
obtained the prior approval of the Board of Directors (which consent shall not
be withheld unless, in the reasonable opinion of the Board of Directors, such
Transfer of shares of Company Stock by such Stockholder together with all other
Transfers of shares of Company Stock made by such Stockholder could result in or
create a significant risk (as defined below) that, prior to any Registration,
the Company may become subject to the informational requirements of the Exchange
Act). For the purposes of this Section 3.1(b)(iv), a “significant risk” shall be
deemed to arise when the number of “holders of record” (as



--------------------------------------------------------------------------------

determined in accordance with the Exchange Act) is greater than 80% of the
number of “holders of record” that would cause the application or continued
application of the informational requirements of the Exchange Act under the then
existing circumstances.

(c) Notwithstanding any other provision of this Agreement, the parties hereby
agree that any Transfer or series of Transfers of any equity interests in
Trimaran shall not constitute a Transfer of Company Stock for purposes of this
Agreement.

(d) No Transfer of shares of Company Stock in violation of this Agreement shall
be made or recorded on the books of the Company and any such Transfer shall be
void and of no effect.

(e) Notwithstanding anything to the contrary, unexercised Exchange Options may
not be Transferred to any Person except as a result of the laws of descent
solely in order that Exchange Options may be exercised in accordance with the
terms of applicable option agreement; provided further that Section 3.2 below
shall apply in respect of any shares into which such Exchange Options are
exercised.

3.2 Involuntary Transfers. In the case of any Transfer of title or beneficial
ownership of shares of Company Stock upon default, foreclosure, forfeit,
divorce, court order, or otherwise than by a voluntary decision on the part of a
Stockholder (an “Involuntary Transfer”), (i) the Company shall have the right to
purchase such shares of Company Stock pursuant to this Section 3.2 and (ii) if
the Company shall have failed to exercise such right, each Stockholder (other
than the Stockholder whose shares of Company Stock are subject to such
Involuntary Transfer) shall have the right to purchase such shares of Company
Stock pursuant to this Section 3.2 which shares of Company Stock shall be
allocated to each such Stockholder on a pro rata basis in accordance with its
ownership of shares of Company Stock on a fully-diluted basis (excluding any
unexercised options or warrants). Upon the Involuntary Transfer of any shares of
Company Stock, such holder of shares of Company Stock shall promptly (but in no
event later than two (2) days after such Involuntary Transfer) furnish written
notice (the “Involuntary Transfer Notice”) to the Company and each of the
Stockholders indicating that the Involuntary Transfer has occurred, specifying
the name of the Person to whom such shares have been transferred (the
“Involuntary Transferee”) and giving a detailed description of the circumstances
giving rise to, and stating the legal basis for, the Involuntary Transfer. Upon
the receipt of the Involuntary Transfer Notice, and for thirty (30) days
thereafter, the Company or each Stockholder (other than the Stockholder whose
shares of Company Stock are subject to such Involuntary Transfer), as
applicable, shall have the right to purchase (subject to the priority set forth
in the first sentence of this Section 3.2), and the Involuntary Transferee shall
have the obligation to sell, all, but not less than all, of the shares of
Company Stock acquired by the Involuntary Transferee for a purchase price equal
to the lesser of (i) the Fair Market Value of such shares of Company Stock on
the date of transfer to the Involuntary Transferee and (ii) the amount of the
Indebtedness or other liability that would be extinguished as a result of the
Involuntary Transfer plus the excess, if any, of the Carrying Value of such
shares of



--------------------------------------------------------------------------------

Company Stock over the amount of such Indebtedness or other liability that gave
rise to the Involuntary Transfer. It is understood that this Section 3.2 shall
not apply to any Involuntary Transfer upon death or Disability; provided,
however, subject to Section 3.1(e) and Article VI, in the case of any Transfer
of title or beneficial ownership of shares of Company Stock upon death,
including as a result of the laws of descent, the transferee shall become a
party to this Agreement (to the same extent as contemplated with respect to the
transferor Stockholder).

Notwithstanding the foregoing, the Board of Directors may, for good cause shown
by the holder of shares of Company Stock who made the Involuntary Transfer,
determine that payment of a purchase price equal to the Fair Market Value of
such shares of Company Stock on the date of transfer to the Involuntary
Transferee would be appropriate under the circumstances, and direct that payment
be made in such amount.

ARTICLE IV

TAG-ALONG RIGHTS; RIGHT OF FIRST OFFER

4.1 Tag-Along Rights Generally.

(a) Until the occurrence of a Qualified Public Offering, subject to the
restrictions on Transfer set forth in Section 3.1 hereof and subject to
Section 4.3 hereof, in the case of a proposed Transfer of five percent (5%) or
more of the shares of Company Stock held by Trimaran (the “Transferring
Stockholder”) (a “Tag-Along Transfer”), each other Stockholder may exercise
tag-along rights in accordance with the terms, conditions and procedures set
forth herein (any Stockholder exercising such rights, a “Tagging Stockholder”).

(b) The Transferring Stockholder shall promptly give notice (a “Tag-Along
Notice”) to each Stockholder of any Tag-Along Transfer, setting forth the number
of shares of Company Stock proposed to be Transferred, the name and address of
the Transferee, the proposed amount and form of consideration for shares of
Company Stock, and any other material terms and conditions of the Tag-Along
Transfer. Each Stockholder shall have a period of thirty (30) days from the date
of the Tag-Along Notice within which to elect to sell up to its Pro Rata Portion
of shares of Company Stock in connection with such Tag-Along Transfer. Any
Stockholder may exercise such right by delivery of an irrevocable written notice
to the Transferring Stockholder specifying the number of shares of Company Stock
such Stockholder desires to include in the Tag-Along Transfer, accompanied by
(i) any certificates representing such shares, duly endorsed, to be held in
escrow pending the Tag Along Transfer (or if the Tagging Stockholder wishes to
Transfer shares underlying Exchange Options, an exercise notice and the exercise
price) and (ii) a limited power of attorney authorizing the Transferring
Stockholder to sell or otherwise dispose of the applicable number of such
Stockholder’s shares of Company Stock. If the Transferring Stockholder is unable
to cause the Transferee to purchase all the shares of Company Stock proposed to
be Transferred by the Transferring Stockholder and the Tagging Stockholders,
then the number of shares of Company Stock each such Stockholder is permitted to
sell in such Tag-Along Transfer



--------------------------------------------------------------------------------

shall be scaled back pro rata based on the number of shares of Company Stock
held by such Stockholder relative to the number of shares of Company Stock held
by all Stockholders participating in such Tag-Along Transfer. The Transferring
Stockholder shall have a period of sixty (60) days following the expiration of
the thirty (30) day period mentioned above to sell all the shares of Company
Stock agreed to be purchased by the Transferee, on the payment terms specified
in the Tag-Along Notice.

(c) Each Tagging Stockholder shall agree (i) to make the same representations,
warranties, covenants, indemnities and agreements to the Transferee as made by
the Transferring Stockholders in connection with the Tag-Along Transfer (other
than any non-competition or similar agreements or covenants that would bind the
Tagging Stockholder or its Affiliates), and (ii) to the same terms and
conditions to the transfer as the Transferring Stockholders agree.
Notwithstanding the foregoing, however, all such representations, warranties,
covenants, indemnities and agreements shall be made by each Transferring
Stockholder and each Tagging Stockholder severally and not jointly, and any
liability for breach of any such representations and warranties related to the
Company shall be allocated among each Transferring Stockholder and each Tagging
Stockholder pro rata based on the relative number of shares of Company Stock to
be Transferred by each of them, and the aggregate amount of liability for each
such Transferring Stockholder and Tagging Stockholder shall not exceed the U.S.
dollar value of the total consideration to be paid by the Transferee to such
Transferring Stockholder and Tagging Stockholder, respectively.

(d) Notwithstanding anything to the contrary, any Stockholder wishing to include
any shares of Company Stock that are acquirable pursuant to the exercise of any
vested Options (including Exchange Options, other vested Options and any Options
that would vest upon the consummation of the Transfer giving rise to such tag
along rights) in a Tag-Along Transfer must include in the notice of acceptance
pursuant to Section 4.1(b) an irrevocable commitment to exercise such Options,
subject only to the closing of the Transfer of Company Stock by the Transferring
Stockholder; provided that Options which by their terms are forfeited prior to
the applicable closing must be exercised prior to such forfeiture in order for
the underlying shares of Company Stock to be included in a Tag-Along Transfer.

(e) In the event that any Trimaran Fund proposes to Transfer membership
interests in Trimaran such that any other member of Trimaran would have
tag-along rights pursuant to the LLC Agreement (a “LLC Tag-Along Transfer”),
Trimaran shall give each Stockholder a Tag-Along Notice with respect to such
proposed Transfer, and each Stockholder shall be permitted to tag-along to such
LLC Tag-Along Transfer, in accordance with the applicable mechanics of
Section 4.1(b); provided that (A) a Stockholder’s “Pro Rata Portion” of shares
of Company Stock shall mean a number of shares of Company Stock equal to the
product of (y) (1) the number of shares of Company Stock (other than any
Options) held by the tagging Stockholder plus (2) the number of shares of
Company Stock issuable upon the exercise of any vested Options held by the
tagging Stockholder and (z) a fraction, the numerator of which is the number of
shares of Company Stock beneficially owned by the applicable Trimaran Fund(s)
through ownership of the membership interests in Trimaran proposed to be
Transferred in



--------------------------------------------------------------------------------

connection with the applicable LLC Tag-Along Transfer and the denominator of
which is the aggregate number of shares of Company Stock beneficially owned by
the applicable Trimaran Fund(s) immediately prior to such LLC Tag-Along Transfer
and (B) if the Trimaran Fund(s) is unable to cause the Transferee to purchase
all the membership interests and shares of common stock proposed to be
Transferred by the Trimaran Fund(s) and the tagging members and stockholders,
then the number of shares of Company Stock each such Stockholder is permitted to
sell in such LLC Tag-Along Transfer hereunder shall be scaled back pro rata
based on the number of shares of Company Stock held by such Stockholder relative
to the number of shares of Company Stock held directly or beneficially owned by
all members and Stockholders participating in such LLC Tag-Along Transfer.
Notwithstanding anything to the contrary, if in any LLC Tag-Along Transfer of
Trimaran, any Trimaran Funds become aware that the proposed transferee in good
faith is not willing to consummate such sale if shares of Company Stock held by
any Stockholder are included in such sale (by virtue of the tag-along rights
specified hereunder), then the Trimaran Funds shall be permitted to proceed with
such sale (to the full extent of such LLC Tag-Along Transfer) without including
any such shares of Company Stock, and Stockholders shall not have tag-along
rights with respect to shares of Company Stock in such proposed Transfer of
membership interests. In the event that any Stockholder participates in a LLC
Tag-Along Transfer, the provisions of Sections 4.1(c) and 4.1(d) shall
appropriately apply (it being understood that applicable references to
“Tag-Along Transfer” therein shall be to the applicable LLC Tag-Along Transfer).

4.2 Exceptions to Tag-Along Rights and Right of First Offer. The provisions of
Section 4.1 shall not be applicable to any Transfer of shares of Company Stock
(a) from Trimaran to any Permitted Transferee thereof, (b) made in connection
with the exercise by Trimaran of its rights under Article V, so long as Trimaran
exercises such rights in full with respect to shares of Common Stock held by
Management Stockholders, (c) made pursuant to a public offering of shares of
Company Stock in connection with the exercise of rights pursuant to Article VII,
(d) made in connection with an exchange or conversion of shares of Company Stock
for shares of stock or other equity securities of the Company so long as
Management Stockholders are given a commensurate right to exchange or convert
shares of Common Stock, or (e) by the Trimaran Group to one or more Third
Parties of a number of shares of Company Stock having a value of up to $70
million (based on the Per Share Value) during the one (1) year period following
the Closing; provided that in the event of a reclassification, stock split,
reverse stock split, stock dividend or stock distribution the foregoing number
of shares of Company Stock shall be correspondingly adjusted to provide the
Trimaran Group the same economic effect contemplated by this provision prior to
such event.

4.3 Right of First Offer. Following the five year restriction period set forth
in Section 3.1(a)(iii) or if the directors of the Company consent to an earlier
Transfer pursuant to Section 3.1(a)(iii), upon the receipt by any Stockholder
(other than any member of the Trimaran Group) (“Transferor”) from a Third Party
of a Bona Fide Offer to purchase or otherwise acquire (or if such Transferor has
otherwise agreed to Transfer to a Third Party (other than in connection with a
Qualified Public Offering)) all or a portion of Transferor’s shares of Company
Stock (other than a Transfer pursuant to Section 4.2) which Transferor desires
to accept, Transferor shall cause the Third Party’s



--------------------------------------------------------------------------------

offer to be reduced to writing and shall provide a copy of such written notice
of such Third Party’s offer (the “ROFO Notice”) to the Company, and the Company
shall provide a copy thereof to Trimaran. The Company may, within thirty
(30) days following its receipt of a ROFO Notice, elect to purchase from the
Transferor all (but not less than all) of the shares of Company Stock held by
such Transferor which are subject to such ROFO Notice (the “Transferor Shares”)
upon the same terms and conditions as the terms and conditions contained in the
Third Party’s offer (the “Offer”). To the extent the Company declines to elect
to purchase such Transferor Shares, Trimaran shall have ten (10) Business Days
from the end of such thirty (30) day period to elect to purchase collectively
all (but not less than all) of such Transferor Shares. In the event the Company
declines to purchase such Transferor Shares, the Company shall promptly notify
Trimaran and the Transferor in writing of its decision.

(b) Following the five year restriction period set forth in Section 3.1(a)(iii)
or if the directors of the Company consent to an earlier Transfer pursuant to
Section 3.1(a)(iii), if neither the Company nor Trimaran shall have elected to
purchase the Transferor Shares, the Transferor may sell, within sixty days
following the thirty (30) day period referred to in Section 4.3(a), to such
Third Party all (but not less than all) of the Transferor Shares, for the
purchase price and on the other terms and conditions contained in the Offer
subject to the conditions of this Article IV. If the Company or Trimaran shall
elect to purchase the Transferor Shares, the closing of the purchase and sale
pursuant to such acceptance shall take place at a time and date to be determined
by the Transferor and the Company or the Trimaran, as the case may be.

ARTICLE V

DRAG-ALONG RIGHTS AND RIGHT TO COMPEL QUALIFIED PUBLIC OFFERING

5.1 Drag-Along Rights.

(a) If (i) the Trimaran Group (the “Selling Stockholders”) agree to Transfer, in
any single or series of related transactions, greater than fifty percent
(50%) of the aggregate number of the shares of Company Stock held by the Selling
Stockholders to a non-affiliated third party or (ii) the Selling Members (as
defined in the LLC Agreement) exercise drag-along rights pursuant to
Section 8.04 of the LLC Agreement (an “LLC Drag”, and (i) and (ii) collectively,
“Drag-Along Transfers”), the Selling Stockholders may exercise drag-along rights
in accordance with the terms, conditions and procedures set forth herein.

(b) Trimaran shall promptly give notice (a “Drag-Along Notice”) to each other
Stockholder (the “Drag-Along Stockholder”) of any election by the Selling
Stockholders to exercise their drag-along rights under this Section 5.1, setting
forth the name and address of the transferee, the total number of shares of
Company Stock proposed to be Transferred by the Selling Stockholders (or
Membership Units by the Selling Members in the case of a LLC Drag), the proposed
amount and form of consideration for such shares of Company Stock (or Membership
Units, in the case of a



--------------------------------------------------------------------------------

LLC Drag), and all other material terms and conditions of the Drag-Along
Transfer. Such notice shall also specify the number of shares of Company Stock
such Drag-Along Stockholder shall be required to transfer, up to such Drag-Along
Stockholder’s Pro Rata Portion of shares of Company Stock. Any transfer of
Company Stock by a Drag-Along Stockholder pursuant to the terms hereof shall be
at the price per share of Company Stock specified in the Drag-Along Notice (or
in the case of a LLC Drag, at the Company Stock Equivalent Price). Within ten
(10) days of the Drag-Along Notice, each Stockholder (other than members of the
Trimaran Group) shall deliver to Trimaran (i) any certificates representing the
shares subject to the Drag-Along Transfer, duly endorsed, to be held in escrow
pending the Drag-Along Transfer and (ii) a limited power of attorney authorizing
the Selling Stockholder to sell or otherwise dispose of the applicable number of
such Stockholder’s shares of Company Stock.

(c) Each Drag-Along Stockholder must agree (i) to make the same representations,
warranties, covenants, indemnities and agreements as made by the Selling
Stockholders (or Selling Members, in the LLC Drag) in connection with the
Drag-Along Transfer (other than any non-competition or similar agreements or
covenants that would bind the Drag-Along Stockholder or its Affiliates), and
(ii) to the same terms and conditions to the transfer as the Selling
Stockholders agree. Notwithstanding the foregoing, however, all such
representations, warranties, covenants, indemnities and agreements shall be made
by each Selling Stockholder (or Selling Member, in the case of a LLC Drag) and
Drag-Along Stockholder severally and not jointly and any liability for breach of
any such representations and warranties related to the Company shall be
allocated among each Selling Stockholder (or Selling Member, in the case of a
LLC Drag) and Drag-Along Stockholder pro rata based on the relative number of
shares of Company Stock Transferred by each of them (which in the case of a LLC
Drag, shall be determined by the Board of Directors taking into account the
relative capitalizations of the Company and Trimaran), and the aggregate amount
of liability for each such Selling Stockholder (or Selling Member in the case of
a LLC Drag) and Drag-Along Stockholder shall not exceed the U.S. dollar value of
the total consideration to be paid by the Transferee to such Selling Stockholder
(or Selling Member, in the case of a LLC Drag) and Drag-Along Stockholder,
respectively.

(d) In the event that any transfer pursuant to this Section 5.1 is structured as
a merger, consolidation, or similar business combination, each Drag-Along
Stockholder must further agree to (i) vote in favor of the transaction,
(ii) take such other action as may be required to effect such transaction, and
(iii) take all action to waive any dissenters, appraisal or other similar rights
with respect thereto. In the event that any transaction that is subject to a LLC
Drag is structured as a merger, consolidation, or similar business combination,
each Selling Stockholder agrees to Transfer its Pro Rata Portion of shares of
Company Stock in connection with such transaction.

(e) Solely for purposes of Section 5.1(d) and in order to secure the performance
of each Stockholder’s obligations under Section 5.1(d), each Stockholder hereby
irrevocably appoints Trimaran as its the attorney-in-fact and proxy of such
Stockholder (with full power of substitution) to vote, provide a written consent
or take any other action with respect to its shares of Company Stock as
described in this



--------------------------------------------------------------------------------

paragraph if, and only in the event that, such Stockholder fails to vote or
provide a written consent with respect to its shares of Company Stock in
accordance with the terms of Section 5.1(d)(i) or fails to take any other action
in accordance with the terms of Section 5.1(d)(ii) or Section 5.1(d)(iii) (each
such Stockholder, a “Breaching Drag-Along Stockholder”) within three (3) days of
a request for such vote, written consent or action. Upon such failure, Trimaran
shall have and is hereby irrevocably granted a proxy to vote or provide a
written consent with respect to each such Breaching Drag-Along Stockholder’s
shares of Company Stock for the purposes of taking the actions required by
Section 5.1(d). Each Stockholder intends this proxy to be, and it shall be,
irrevocable and coupled with an interest, and each Stockholder shall take such
further action and execute such other instruments as may be necessary to
effectuate the intent of this proxy and hereby revoke any proxy previously
granted by it with respect to the matters set forth in Section 5.1(d) with
respect to the shares of Company Stock owned by such Stockholder.

(f) If any Drag-Along Stockholder fails to transfer to the Drag-Along Buyer the
shares of Company Stock to be sold pursuant to this Section 5.1, the Selling
Stockholders may, at their option, in addition to all other remedies they may
have, deposit the purchase price (including any promissory note constituting all
or any portion thereof) for such shares of Company Stock with any national bank
or trust company having combined capital, surplus and undivided profits in
excess of $500 million (the “Escrow Agent”), and thereupon all of such
Drag-Along Stockholder’s rights in and to such shares of Company Stock shall
terminate. Thereafter, upon delivery to the Company by such Drag-Along
Stockholder of appropriate documentation evidencing the transfer of such shares
of Company Stock to the drag-along Transferee, the Selling Stockholders shall
instruct the Escrow Agent to deliver the purchase price (without any interest
from the date of the closing to the date of such delivery, any such interest to
accrue to the Company) to such Drag-Along Stockholder.

(g) Notwithstanding anything to the contrary, each Stockholder holding vested
Options to acquire Common Stock (including any Exchange Options, other vested
Options and Options that would vest upon the consummation of the Drag-Along
Transfer) agrees to provide to Trimaran, upon delivery of the Drag-Along Notice,
an irrevocable commitment to exercise vested Options exercisable into a number
of shares of Common Stock equal to (x) such Stockholder’s Pro Rata Portion of
shares of Company Stock, less (y) the number of shares of Common Stock held by
such Stockholder (which are to be included in the applicable Drag-Along
Transfer); provided that if any vested Options or Options that would vest upon
consummation of the Drag-Along Transfer, which a Stockholder is otherwise
obligated to exercise pursuant to the foregoing, are not “in the money,” such
Stockholder shall not be obligated to exercise such Options for cash; provided
however, that any such “out of the money” options required to be included in
such Drag-Along Transfer pursuant to the forgoing shall be cancelled without any
consideration paid therefor and be deemed included in such Drag-Along Transfer;
provided, further, however that a Stockholder shall be obligated to include and
exercise all “in the money” Options held by such Stockholder prior to including
any “out of the money” Options for purposes of determining which Options are
required to be exercised and included in such Drag-Along Transfer).



--------------------------------------------------------------------------------

(h) Any Transfer of shares of Company Stock by Trimaran or Membership Units by
the Trimaran Funds in each case subject to Drag-Along Transfers may be
structured as an auction and may be initiated by the delivery to the Company and
the other Stockholders of a written notice that Trimaran or the Trimaran Funds,
as the case may be, has elected to initiate an auction sale procedure. Trimaran
or the Trimaran Funds, as the case may be, shall be entitled to take all steps
reasonably necessary to carry out an auction of the Company and its
Subsidiaries, including, without limitation, selecting an investment bank,
providing confidential information (pursuant to confidentiality agreements),
selecting the winning bidder and negotiating the requisite documentation. The
Company and each Stockholder shall provide assistance with respect to these
actions as reasonably requested.

(i) Any transaction costs, including transfer taxes and legal, accounting and
investment banking fees incurred by the Company and Trimaran in connection with
a Transfer of shares of Company Stock covered by this Section 5.1 (including
pursuant to clause (h) above) shall, unless the applicable purchaser refuses, be
borne by the Company (or the LLC, as applicable) in the event of a merger,
consolidation or sale of assets and shall otherwise be borne by the Stockholders
on a pro rata basis based on the consideration received by each Stockholder with
respect to such transaction.

5.2 Rights to Compel a Qualified Public Offering.

(a) Trimaran may at any time, in its sole discretion, cause the Company to
effect a Qualified Public Offering. A Qualified Public Offering may include, at
Trimaran’s option, the secondary sale of shares of Company Stock or other equity
interests in the Company, any of its Subsidiaries or their successors then held
by Trimaran, subject to Sections 7.2 and 7.3.

(b) In the event that Trimaran elects to exercise its rights pursuant to
Section 5.2(a) above, Trimaran shall have the right to designate all of the
material terms of such Qualified Public Offering (e.g., the underwriters, if
any, to be retained by the Company in connection therewith, the securities
exchanges or national market systems, if any, where the Company’s equity would
be listed for trading, the price, timing and other terms of the proposed public
offering, etc.). In addition, in the event that Trimaran elects to exercise its
rights contemplated pursuant to Section 5.6(a) above, then Trimaran may, at its
option, require the remaining Stockholders to vote in favor of any amendment(s)
to this Agreement which are reasonably requested by any underwriter retained in
connection with such Qualified Public Offering; provided that the remaining
Stockholders shall not be required to consent to any amendment to this Agreement
that would adversely affect their rights under this Agreement. In particular, in
the event of any such proposed Qualified Public Offering, upon any request by
Trimaran, each of the Stockholders shall use its respective best efforts (i) to
call, or cause the Board of Directors and the appropriate officers of the
Company to call, a special meeting of the stockholders of the Company to
consider approval of such proposed amendment(s), and (ii) vote in favor of such
proposed amendment(s) all of the shares of Company Stock owned or held of record
by such Stockholder (to the extent entitled to vote), at each regular or special
meeting of the stockholders of the Company called for the purpose of



--------------------------------------------------------------------------------

voting on such matter, or in any written consent executed in lieu of such a
meeting of stockholders, and shall take all actions reasonably necessary to
ensure that all necessary stockholder approvals for such amendment(s) and such
Qualified Public Offering are obtained.

ARTICLE VI

CALL AND PUT RIGHTS ON MANAGEMENT STOCK

6.1 Call Rights.

(a) Voluntary Termination or Termination for Cause. If, prior to a Qualified
Public Offering, a Management Stockholder’s employment with the Company or any
of its Subsidiaries is terminated by reason of Voluntary Termination (other than
Retirement) or for Cause, then the Company shall have the right, for
seventy-five (75) days following the date of termination of such employment and
subject in each case to the provisions of Section 6.4, to give notice to
purchase or cause to be purchased from such Management Stockholder and his or
her Permitted Transferees, and such Management Stockholder and his or her
Permitted Transferees shall be required to sell on one occasion to the Company,
all shares of Company Stock then held by such Person(s), or which may be
acquired upon exercise of Options or Exchange Options subsequent to such
termination, at a price equal to the lesser of Cost or the Fair Market Value of
all such shares of Company Stock. All shares of Common Stock acquired by such
Management Stockholder pursuant to an exercise of Options in accordance with the
terms of the applicable Options or the Company Option Plan upon such termination
shall be subject to the call right described above.

(b) Termination for any other Reason. If, prior to a Qualified Public Offering,
a Management Stockholder’s employment with the Company or any of its
Subsidiaries is terminated by death, Disability or Retirement or any other
reason not covered by Sections 6.1(a) , then the Company shall have the right,
for seventy-five (75) days following the date of termination of such employment
and subject in each case to the provisions of Section 6.4, to give notice to
purchase or cause to be purchased from such Management Stockholder and his or
her Permitted Transferees, and such Management Stockholder and his or her
Permitted Transferees shall be required to sell on one occasion to the Company,
all shares of Company Stock then held by such Person(s), or which may be
acquired upon exercise of Options or Exchange Options subsequent to such
termination, at a price equal to the Fair Market Value of such shares of Company
Stock. All shares of Company Stock acquired by such Management Stockholder
pursuant to an exercise of Options in accordance with the terms of the
applicable Options or the Company Option Plan upon such termination shall be
subject to the call right described above.

(c) Notice of Exercise; Closing. If the Company (or its designee) desires to
exercise its right to purchase shares of Company Stock pursuant to its rights
under this Section 6.1, the Company (or its designee) shall, not later than the
expiration date of the seventy-five (75) day call period referred to in
Section 6.1 (a) and



--------------------------------------------------------------------------------

(b) above (as it may be extended pursuant to the provisions of Section 6.4),
send written notice of its intention to purchase or cause to be purchased all of
the shares of Company Stock held by such Management Stockholder and his or her
Permitted Transferees pursuant to this Section 6.1. Subject in each case to the
provisions of Section 6.4, the closing of the purchase shall take place at the
principal office of the Company ten (10) days following the giving of such
notice or as soon thereafter as practicable but in no event later than twenty
(20) days after the giving of such notice. The purchase price shall be paid in
accordance with Section 6.5.

6.2 Obligation to Sell Several. In the event that any Management Stockholder has
transferred any shares of Company Stock to any Permitted Transferee, the failure
of any one member of such group to perform its obligations hereunder shall not
excuse or affect the obligations of any other member thereof, and the closing of
the purchases from such other members by the Company (or its designee) shall not
excuse, or constitute a waiver of the Company’s rights, if any, against, the
defaulting member(s).

6.3 Put Rights.

(a) Termination other than Voluntary, for Cause or Death. If, prior to a
Qualified Public Offering, a Management Stockholder’s employment with the
Company or any of its Subsidiaries is terminated as a result of a resignation by
such Management Stockholder for Good Reason (but excluding Retirement if
included within any definition of Good Reason) or by the Company or any of its
Subsidiaries without Cause, or by death or Disability, then the Management
Stockholder shall have the right, for seventy-five (75) days following the date
of termination of such employment and subject in each case to the provisions of
Section 6.4, to give notice to the Company to purchase from such Management
Stockholder and his or her Permitted Transferees, and the Company shall be
required to purchase on one occasion from such Management Stockholder and his or
her Permitted Transferees, all shares of Company Stock then held by such
Person(s), or which may be acquired upon exercise of Options or Exchange Options
subsequent to such termination, at a price equal to the Fair Market Value of
such shares of Company Stock. All shares of Common Stock acquired by such
Management Stockholder pursuant to an exercise of Options in accordance with the
terms of the applicable Options or the Company Option Plan upon such termination
shall be subject to the put right described above.

(b) Notice of Exercise; Closing. If the Management Stockholder desires to
exercise its right to sell shares of Company Stock pursuant to its rights under
this Section 6.3, then the applicable Management Stockholder shall, not later
than the expiration date of the seventy-five (75) day put period referred to in
Section 6.3 (a) above (as it may be extended pursuant to the provisions of
Section 6.4), send written notice of its intention to sell all of the shares of
Company Stock held by such Management Stockholder and his or her Permitted
Transferees pursuant to this Section 6.3. Subject in each case to the provisions
of Section 6.4, the closing of the purchase shall take place at the principal
office of the Company ten (10) days following the giving of such notice or as
soon thereafter as practicable but in no event later than twenty (20) days after
the giving of such notice. The purchase price shall be paid in accordance with
Section 6.5.



--------------------------------------------------------------------------------

6.4 Deferral of Purchases.

(a) Events of Deferral. The Company (and its designee) shall not be obligated to
purchase or cause to be purchased any shares of Company Stock, at any time
pursuant to this Article VI, regardless of whether it has delivered a notice of
its election to purchase any such shares of Company Stock pursuant to
Section 6.1, (x) to the extent that the purchase of such shares of Company Stock
would give rise to or result in a Violation, (y) if immediately prior to the
time of purchase there exists, or if immediately after giving effect to such
purchase there would exist, a Financing Default or (z) if the Board of Directors
determines in its good faith judgment that such purchase would not be prudent in
light of the financial condition or prospects of the Company (a “Financial
Condition Rationale”) .

(b) Extension of Call and Put Periods. The period during which the Company (or
its designee) shall have the obligation or right to purchase or cause to be
purchased shares of Company Stock pursuant to the exercise of any right to
purchase or sell shares of Company Stock pursuant to Section 6.1 (a “Call
Right”) or Section 6.3 (a “Put Right”), shall be extended in the event the Board
of Directors in good faith determines that any Violation, Financing Default or a
Financial Condition Rationale exists or would result as a result of any purchase
of shares of Company Stock pursuant to this Article VI to the date that is one
hundred twenty (120) days after the Board of Directors determines that such is
no longer the case; provided, that in order to exercise such rights to delay its
purchase of Company Stock pursuant to a Call Right the Company (or its designee)
must have given notice of its intention to exercise its Call Rights within one
hundred twenty (120) days from the date of the Management Stockholder’s
termination of employment.

6.5 Payment. The purchase price of shares of the Company Stock to be purchased
by the Company (or its designee) pursuant to this Article VI will be paid by
(a) at the Company’s option, the cancellation of Indebtedness owing from the
Management Stockholder to the Company or any of its Subsidiaries, if any, and
(b) then by the Company’s delivery of a bank cashier’s check or certified check
for the remainder of the purchase price, if any, against delivery of the
certificates or other instruments representing the shares of Company Stock so
purchased, Duly Endorsed; provided, that in the event (x) that the Company does
not have sufficient cash flow, or it would not otherwise be prudent in light in
the financial condition or prospects of the Company, to finance the payment of
such purchase price referred to in clause (b) above, as determined in good faith
by the Board of Directors, or (y) that the Company is not permitted, as a result
of a Violation or pursuant to the provisions of any Indebtedness of the Company
or any of its Subsidiaries, to pay cash in payment of such purchase price
referred to in clause (b) above, but is permitted, pursuant thereto and pursuant
to all other credit obligations of the Company, to issue a note in exchange for
such shares of Company Stock then, in any of such events, the Company (or its
designee) may, at its option, pay for such purchase price with the delivery of a
junior, subordinated promissory note



--------------------------------------------------------------------------------

bearing interest at an annual rate equal to the then applicable rate the Company
is paying on its primary revolving line of credit, plus one percent (1%),
compounded annually, due on the third anniversary of the date of issuance
thereof (or such later date as may be required by any financing agreement to
which the Company is a party, Violation or Financing Default) for the remainder
of the purchase price, if any. The Company (or its designee) shall have the
rights set forth in subsections (a) and (b) of the first sentence of this
Section 6.5 whether or not any Permitted Transferee(s) of the Management
Stockholder owing amounts to the Company or its Subsidiaries, if applicable, is
itself an obligor of the Company or its Subsidiaries.

6.6 Miscellaneous. Notwithstanding anything to the contrary set forth in this
Agreement, (a) the Company shall be permitted to reach any agreement with any
Management Stockholder (or his or her estate, as the case may be) concerning the
purchase of such Stockholder’s shares of Company Stock, and (b) the Company, in
its sole discretion, shall have the right, but not the obligation, to assign any
of its rights, and delegate any of its obligations, to purchase any shares of
Company Stock of any Management Stockholder (or his or her estate, as the case
may be) pursuant to this Article VI to any employee stock ownership plan or
similar compensation or benefit plan that the Company may have, or to any
Subsidiary or employee of the Company (or any combination of the foregoing).

ARTICLE VII

REGISTRATION RIGHTS

7.1 Demand Registration Rights.

(a) Subject to Section 7.1(c) below, upon written notice after one hundred
eighty (180) days following the occurrence of a Qualified Public Offering (or
such shorter period pursuant to which the underwriters require the Stockholders
to be “locked-up” pursuant to Section 7.12), from any member of the Trimaran
Group (the “Requesting Stockholder” and any Registrable Securities thereof to be
included in such demand, the “Demand Securities”), the Company shall use all
reasonable efforts to effect at the earliest possible date and maintain a
registration of Registrable Securities held by the Requesting Stockholder, its
Permitted Transferees and any underwriter with respect to such Registrable
Securities, in accordance with the intended method or methods of disposition
specified by the Requesting Stockholder (including, but not limited to, an
offering on a delayed or continuous basis pursuant to Rule 415 (or any successor
rule) promulgated under the Securities Act); provided, that if, after a
Registration request pursuant to this Section 7.1 has been made, the Company has
determined in good faith, after consultation with its outside legal counsel,
that the filing of a Registration request would require the disclosure of
material information which the Company has a bona fide business purpose for
preserving as confidential, the Company shall not be obligated to effect a
Registration pursuant to this Section 7.1 until the earlier of (A) the date upon
which such material information is disclosed to the public by the Company or
ceases to be material, or (B) forty-five (45) days after such good faith
determination; provided, further, that the Requesting Stockholder shall not have
the right



--------------------------------------------------------------------------------

to utilize the services of an underwriter unless the anticipated gross proceeds
of the shares of Company Stock to be offered exceed $25 million. The Requesting
Stockholder requesting a Registration under this Section 7.1 may, at any time
prior to the effective date of the registration statement relating to such
Registration, revoke such request by providing written notice thereof to the
Company.

(b) In connection with any Registration requested pursuant to this Section 7.1,
(i) the Requesting Stockholder shall have the right, subject to Section 7.1(a),
to designate the managing underwriter(s) and (ii) the Company shall take such
other actions, including, without limitation, listing such shares of Company
Stock for trading on any securities exchange or national market system (to the
extent such shares are not then listed on a securities exchange or national
market system) and registering or qualifying such shares of Company Stock under
state securities laws, as may be reasonably requested by the Requesting
Stockholder. If the Requesting Stockholder consents to the inclusion of offers
and sales of any other securities in a Registration of shares of Company Stock
by the Requesting Stockholder pursuant to this Section 7.1 and the
underwriter(s) retained in connection with such Registration advise the Company
in writing that such offering would be materially and adversely affected by the
inclusion of such securities, the Requesting Stockholder may in its sole
discretion exclude all or some of such securities from such offering; provided
that this sentence shall not apply to shares of Company Stock included in any
such Registration pursuant to the exercise of rights pursuant to Section 7.2.

(c) Notwithstanding anything to the contrary, any Registration requested by the
Requesting Stockholder pursuant to this Section 7.1 shall not be deemed to have
been effected (and, therefore, not requested for purposes of this
Section 7.1(c)), (x) unless it has become effective, provided, that a
registration which does not become effective after the Company has filed a
registration statement with respect thereto solely by reason of the refusal to
proceed by the Requesting Stockholder (other than a refusal to proceed based
upon the advice of counsel relating to a matter with respect to the Company)
shall be deemed to have been effected by the Company at the request of such
Requesting Stockholder unless the Requesting Stockholder shall have elected to
pay all Registration Expenses in connection with such registration, (y) if after
it has become effective such Registration is interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court for any reason other than a misrepresentation or an omission by the
Requesting Stockholder and, as a result thereof, the shares of Company Stock
requested to be registered cannot be completely distributed in accordance with
the plan of distribution set forth in the related registration statement or
(z) if the closing pursuant to the purchase agreement or underwriting agreement
entered into in connection with such Registration does not occur. Any
Registration of Registrable Securities effected pursuant to Section 7.2 by a
Stockholder exercising its rights pursuant to Section 7.2 shall not be deemed to
have been requested by a Requesting Stockholder for purposes of this
Section 7.1(c).

7.2 Piggyback Registration Rights. If (i) the Trimaran Group proposes to cause
the Company to effect a Qualified Public Offering pursuant to Section 5.2 hereof
or (ii) at any time following the consummation of a Qualified Public Offering



--------------------------------------------------------------------------------

the Company proposes to effect a Registration, whether or not for sale for its
own account and (subject to the provisions of Section 7.1 above) whether or not
pursuant to the exercise of any of the demand registration rights referred to in
Section 7.1 hereof, the Company will each such time, subject to the provisions
of Sections 7.1 and 7.2(c), give prompt written notice to all Stockholders (and
such other Persons granted such piggyback registration rights) of record of
Registrable Securities of its intention to do so and of the rights under this
Article VII of such Stockholder (and such other Persons granted such piggyback
registration rights), at least ten (10) days prior to the anticipated filing
date of the registration statement relating to such Registration; provided that
Stockholders holding vested Options (including Exchange Options) may not
register any Options pursuant to this Article VII but Holders may exercise
“piggyback registration rights” under this Article VII with respect to any
shares of Company Stock received by such Person upon the exercise of Options
prior to the applicable Registration. Such notice shall offer all such
Stockholders (and such other Persons granted such piggyback registration rights)
the opportunity to include in such registration statement such number of
Registrable Securities as each such Stockholder may request. Upon the written
request of any such Stockholder (or such other Persons granted such piggyback
registration rights) made within ten (10) days after the receipt of the
Company’s notice (which request shall specify the number of Registrable
Securities intended to be disposed of by such Stockholder), the Company will use
its best efforts to effect the Registration under the Securities Act and the
qualification under any applicable state securities or blue sky laws of all
Registrable Securities which the Company has been so requested to register by
the Stockholders thereof, to the extent required to permit the disposition (in
accordance with such intended methods thereof) of the Registrable Securities so
requested to be registered; provided, that:

(a) if such Registration involves an underwritten public offering, all
Stockholders requesting that their Registrable Securities be included in the
Company’s Registration must, upon request by the underwriter(s), sell their
Registrable Securities to such underwriter(s) selected by the Company (or the
Requesting Stockholders in accordance with Section 7.1, as the case may be) on
the same terms and conditions as apply to the Company or any selling security
holder (or on equivalent terms and conditions, in the event that such Requesting
Stockholders hold different securities from those being sold by the Company or
such selling security holder), including, without limitation, executing and
delivering such underwriting agreements or other related agreements to which the
Company or any such selling security holder has agreed to execute and deliver;

(b) if, at any time after giving written notice of its intention to register any
securities pursuant to this Section 7.2 and prior to the effective date of the
registration statement filed in connection with such Registration, the Company
shall determine for any reason not to register such securities, the Company
shall give written notice to all Stockholders of Registrable Securities and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such Registration (without prejudice, however, to
the rights of the Stockholders immediately to request that such registration be
effected as a Registration under Section 7.1);



--------------------------------------------------------------------------------

(c) if a Registration pursuant to this Section 7.2 involves an underwritten
public offering, any Stockholder holding Registrable Securities requesting to be
included in such Registration may elect, in writing at least seven (7) days
prior to the effective date of the registration statement filed in connection
with such Registration, not to register such securities in connection with such
Registration;

(d) the Company shall not be required to effect any Registration of shares of
Company Stock under this Section 7.2 incidental to the registration of any of
its securities in connection with mergers, acquisitions, exchange offers,
subscription offers, dividend reinvestment plans or stock option or other
executive or employee benefit or compensation plans (including, without
limitation, any registration of securities on a Form S-4 or S-8 registration
statement or any successor or similar forms), other than in connection with an
employee stock ownership plan meeting the requirements of § 1042 of the Code and
involving an acquisition by an employee stock ownership plan of more than 30% of
the outstanding shares of Common Stock calculated on a fully-diluted basis
(excluding any unexercised options); and

(e) no Registration of shares of Company Stock effected under this Section 7.2
shall relieve the Company of its obligation to effect a Registration of shares
of Company Stock pursuant to Section 7.1.

7.3 Priority in Piggyback Registrations.

(a) Except as set forth in Sections 7.3(b) and (c), if at any time following a
Qualified Public Offering (or in connection with a Qualified Public Offering as
contemplated in Section 7.3(d) below) the Company proposes to effect another
Registration in connection with an underwritten offering (including any
Registration pursuant to the exercise of any of the demand registration rights
referred to in Section 7.1), including any Registration for the Company’s
account, and the managing underwriter(s) advise the Company in writing that, in
its or their judgment, the number of shares of equity securities of the Company
(including all shares of Registrable Securities) which the Company, the
Stockholders and any other persons intend to include in such Registration
exceeds the largest number of securities which can be sold without having an
adverse effect on such offering, including the price at which such securities
can be sold, the Company shall include in such Registration:

(i) first, all securities the Company proposes to sell for its own account (the
“Company Securities”) except if such Registration of shares of Company Stock is
pursuant to a demand registration by a Stockholder (entitled to such demand)
pursuant to Section 7.1, in which case such demanding Stockholder shall have
first priority and the Company shall have second priority;

(ii) thereafter, to the extent that the number or dollar amount of the Company
Securities to be offered by the Company (or the Company and any Person
exercising demand rights pursuant to Section 7.1), if any, is less than the
number of shares of securities which



--------------------------------------------------------------------------------

the Company has been advised can be sold in such offering without having the
adverse effect referred to above, all Piggyback Securities requested to be sold
by any Stockholder; provided, that if the number of the Company Securities,
Demand Securities and Piggyback Securities exceeds the number of shares of
securities which the Company has been advised can be sold in such offering
without having the adverse effect referred to above, the number of such
Piggyback Securities that may be included by each such Stockholder in such
offering shall be the product of (x) the total number of Piggyback Securities
that are capable of being sold in such offering without having the adverse
effect referred to above, times (y) a fraction, (1) the numerator of which shall
be the number of Registrable Securities held or deemed to be held by each such
requesting Stockholder that such Stockholder has requested to be included in
such Registration and (2) the denominator of which shall be the aggregate number
of Registrable Securities held or deemed to be held on such date by the
requesting Stockholders that such Stockholders have requested to be included in
such Registration; provided, further, that in the event any such Stockholder
desires to include fewer shares of Registrable Securities in such offering than
such Stockholder has been so allocated, the resulting number of remaining
available shares of securities which the Company has been advised can be sold in
such offering without having the adverse effect referred to above, shall be
allocated among the other Stockholders entitled to include their Registrable
Securities as set forth in this Section 7.3(a)(ii) in accordance with the
formula set forth above; provided, further, that such process of remainder
allocation shall be applied iteratively until such time as all requesting
holders shall be satisfied; and

(iii) third, to the extent that the number of Company Securities, Demand
Securities and Piggyback Securities held by Stockholders is less than the number
of shares of securities which the Company has been advised can be sold in such
offering without having the adverse effect referred to above, the equity
securities requested to be sold for the account of any other Persons (allocated
among the Persons holding such other securities in such proportions as such
Persons and the Company may agree).

(b) Notwithstanding anything contained in Section 7.3(a), in the event of a
demand registration by the Trimaran Group which is the first demand registration
by the Trimaran Group, the Company shall include in such Registration:

(i) first, all Demand Securities proposed to be sold by the Trimaran Group;

(ii) second, to the extent that the number of Demand Securities is less than the
number of shares of securities which the Company has been advised can be sold in
such offering without having



--------------------------------------------------------------------------------

the adverse effect referred to in Section 7.3(a), all Company Securities
requested to be sold by the Company;

(iii) third, to the extent that the number of Company Securities and Demand
Securities and Piggyback Securities is less than the number of shares of
securities which the Company has been advised can be sold in such offering
without having the adverse effect referred to in Section 7.3(a), all Piggyback
Securities requested to be sold by any Stockholder; provided, that if the number
of the Piggyback Securities requested to be sold by such Stockholders exceeds
the number of shares of securities which the Company has been advised can be
sold in such offering without having the adverse effect referred to in
Section 7.3(a), the number of such Piggyback Securities that may be included by
each such Stockholder in such offering shall be determined in a manner
consistent with the calculation set forth in Section 7.3(a)(ii); and

(iv) fourth, to the extent that the number of Company Securities, Demand
Securities and Piggyback Securities held by Stockholders is less than the number
of shares of securities which the Company has been advised can be sold in such
offering without having the adverse effect referred to in Section 7.3(a), the
equity securities requested to be sold for the account of any other Persons
(allocated among the Persons holding such other securities in such proportions
as such Persons and the Company may agree).

(c) Notwithstanding anything contained in Section 7.3(a), in the event of a
demand registration by the Trimaran Group which is not the first demand
registration by the Trimaran Group, the Company shall include in such
Registration:

(i) first, all Demand Securities proposed to be sold by the Trimaran Group and
all Piggyback Securities requested to be sold by any Stockholder; provided, that
if the number of the Demand Securities and Piggyback Securities exceeds the
number of shares of securities which the Company has been advised can be sold in
such offering without having the adverse effect referred to in Section 7.3(a),
the number of such Demand Securities and Piggyback Securities that may be
included by each such Stockholder in such offering shall be determined in a
manner consistent with the calculation set forth in Section 7.3(a)(ii) except
that each reference to “Piggyback Securities” in such calculation shall be
deemed to be a reference to “Demand Securities and Piggyback Securities”;

(ii) second, to the extent that the number of Demand Securities and Piggyback
Securities held by Stockholders is less than the number of shares of securities
which the Company has been advised can be sold in such offering without having
the adverse effect



--------------------------------------------------------------------------------

referred to in Section 7.3(a), all Company Securities requested to be sold by
the Company; and

(iii) third, to the extent that the number of Company Securities, Demand
Securities and Piggyback Securities held by Stockholders is less than the number
of shares of securities which the Company has been advised can be sold in such
offering without having the adverse effect referred to in Section 7.3(a), the
equity securities requested to be sold for the account of any other Persons
(allocated among the Persons holding such other securities in such proportions
as such Persons and the Company may agree).

(d) Notwithstanding any rights provided in this Article VII, in any Qualified
Public Offering which affords any Stockholder the right to sell shares of
Company Stock, all Stockholders shall be entitled to the rights set forth in
Section 7.2 and Section 7.3(a) above as if the offering occurred following a
Qualified Public Offering.

7.4 Expenses. The Company will pay all Registration Expenses in connection with
each Registration of Registrable Securities requested pursuant to this Article
VII (including any Registration deemed not to be “effected” under Section 7.1(c)
or not consummated as contemplated by Section 7.2(b)) and any other actions that
may be taken in connection with any such Registration as contemplated by this
Article VII; provided, that the Company will not be obligated to pay any
underwriting discounts or commissions or transfer taxes, if any, relating to the
sale or disposition of securities sold by Persons other than the Company
pursuant to any such Registration.

7.5 Restrictions on Public Sale by Stockholders and Company.

(a) In connection with any offering of securities of the Company, including,
without limitation, any offering contemplated by this Article VII, each
Stockholder agrees that, whether or not such Stockholder’s Registrable
Securities are included in such Registration, it will consent and agree to
comply with any “hold back” restriction, relating to shares of Company Stock or
any other securities of the Company then owned by such Stockholder, that may be
reasonably requested by the underwriter(s) or placement or other selling
agent(s) of such offering, not to exceed one hundred and eighty (180) days in
the case of the Company’s initial public offering, or ninety (90) days in any
subsequent public offering. Without limitation to the foregoing, each
Stockholder shall, upon request by such underwriter(s) or agent(s), agree not to
effect any public sale or distribution, including any sale pursuant to Rule 144
under the Securities Act, of any Registrable Securities, and not to effect any
such public sale or distribution of any other equity security of the Company or
of any security convertible into or exchangeable or exercisable for any equity
security of the Company (in each case, other than as part of such underwritten
public offering) during the thirty (30) days prior to, and during the one
hundred eighty (180) day period (or such shorter period as required by the
underwriters) beginning on, the effective date of such registration statement
(except as part of such Registration).



--------------------------------------------------------------------------------

(b) If any Registration of Registrable Securities pursuant to Article VII shall
be in connection with an underwritten public offering, the Company agrees, if
requested by the underwriter(s) or placement or other selling agent(s), (i) not
to effect any public sale or distribution of any of its equity securities or of
any security convertible into or exchangeable or exercisable for any equity
security of the Company (other than any such sale or distribution of such
securities in connection with any merger or consolidation by the Company or its
Subsidiaries or in connection with the purchase of all or substantially all the
assets of any other Person or in connection with an employee stock option or
other benefit plan) during the thirty (30) days prior to, and during the one
hundred eighty (180) day period beginning on, the effective date of such
registration statement (except as part of such Registration) in the case of the
Company’s initial public offering, or ninety (90) days in any subsequent public
offering and (ii) that any agreement entered into after the date of this
Agreement pursuant to which the Company issues or agrees to issue any privately
placed equity securities shall contain a provision under which holders of such
securities agree not to effect any public sale or distribution of any such
securities during the period referred to in the foregoing clause (i) or during
any of the periods referred to in Section 7.5(a) above, including any sale
pursuant to Rule 144 under the Securities Act (except as part of such
Registration, if permitted).

(c) In connection with any offering of securities of the Company contemplated by
this Article VII, the Company shall take such other actions in connection
therewith as may be necessary or appropriate, including, without limitation,
entering into customary underwriting arrangements and agreeing to indemnify any
Requesting Stockholder or any other Stockholder selling shares of Company Stock
in such offering.

7.6 Indemnification by the Company. In the event of any Registration of any
securities of the Company under the Securities Act pursuant to Article VII, the
Company will, and it hereby does, indemnify and hold harmless, to the full
extent permitted by law, each of the Stockholders holding any Registrable
Securities covered by such registration statement, its Representatives, each
other Person who participates as an underwriter in the offering or sale of such
securities and each other Person, if any, who controls, is controlled by or is
under common control with such Stockholder or any such underwriter within the
meaning of the Securities Act, against any and all losses, claims, damages or
liabilities, joint or several, and expenses (including any amounts paid in any
settlement effected with the Company’s consent, which consent shall not be
unreasonably withheld) to which such Stockholder, any such Representative or any
such underwriter or controlling Person may become subject under the Securities
Act, state securities or blue sky laws, common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) or expenses arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any registration
statement under which such securities were registered under the Securities Act,
any preliminary, final or summary prospectus contained therein, or any amendment
or supplement thereto, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or (iii) any violation by the Company of any federal,
state or common law rule or regulation applicable to the Company and relating to



--------------------------------------------------------------------------------

action required of or inaction by the Company in connection with any such
Registration, and the Company will reimburse such Stockholder and each such
Representative or underwriter and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating or
defending such loss, claim, liability, action or proceeding; provided, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or
expenses arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement or
amendment or supplement thereto or in any such preliminary, final or summary
prospectus in reliance upon and in conformity with written information furnished
to the Company through an instrument duly executed by such Stockholder or any
such Representative or underwriter specifically stating that it is for use in
the preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Stockholder or any
such Representative or underwriter and shall survive the transfer of such
securities by such Stockholder.

7.7 Indemnification by the Stockholders and Underwriters. The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with Article VII, that the Company
shall have received an undertaking reasonably satisfactory to it from the
Stockholders of such Registrable Securities and any underwriter, to indemnify
and hold harmless severally, and not jointly and severally (in the same manner
and to the same extent as set forth in Section 7.6), the Company and its
Representatives and all other prospective sellers and their respective
Representatives, and their respective controlling persons with respect to any
statement or alleged statement in or omission or alleged omission from such
registration statement, any preliminary, final or summary prospectus contained
therein, or any amendment or supplement thereto, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company or its
representatives through an instrument duly executed by or on behalf of such
Stockholder or underwriter, as the case may be, specifically stating that it is
for use in the preparation of such registration statement, preliminary, final or
summary prospectus or amendment or supplement thereto, or a document
incorporated by reference into any of the foregoing. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Company or any of the Stockholders, underwriters or any of their respective
Representatives or controlling persons and shall survive the transfer of such
securities by such Stockholder; provided, that no such Stockholder shall be
liable under this Section 7.7 for any amounts exceeding the product of the
purchase price per Registrable Security and the number of Registrable Securities
being sold pursuant to such registration statement or prospectus by such
Stockholder (net of any underwriters’ or placement agents’ fees, discounts or
commissions related thereto).



--------------------------------------------------------------------------------

7.8 Notices of Claims, Etc. Promptly after receipt by an indemnified party
hereunder of written notice of the commencement of any action or proceeding with
respect to which a claim for indemnification may be made pursuant to this
Article VII, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party, promptly give written notice to the latter
of the commencement of such action; provided, however, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under the preceding subsections of this
Article VII, except to the extent that the indemnifying party is actually
materially prejudiced by such failure to give notice. In case any such action is
brought against an indemnified party, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, the indemnifying party
will be entitled to participate in and, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, to the extent that it
may wish, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defense thereof, and the indemnifying party will not be subject to any liability
for any settlement made without its consent (which consent shall not be
unreasonably withheld). No indemnifying party will consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the fees and expenses of such
additional counsel or counsels.

7.9 Other Indemnification. Indemnification similar to that specified in the
preceding Sections of this Article VII (with appropriate modifications) shall be
given by the Company and each Stockholder holding Registrable Securities with
respect to any required Registration or other qualification of securities under
any federal or state law or any regulation of a governmental authority other
than arising under the Securities Act.



--------------------------------------------------------------------------------

7.10 Registration Procedure.

(a) If and whenever the Company is required to effect or cause the Registration
of any Registrable Securities pursuant to this Article VII, the Company will, as
expeditiously as possible:

(i) Prepare in cooperation with the sellers (and, in the event of an
underwritten public offering, with the underwriter(s)), and file with the SEC,
in a manner consistent with the provisions of this Article VII, a registration
statement with respect to such Registrable Securities on any form for which the
Company then qualifies or which counsel for the Company shall deem appropriate
as the case may be, and which form shall be available for the sale of the
Registrable Securities in accordance with the intended methods of distribution
thereof, and use its best efforts to cause such registration statement to become
and remain effective; provided, that before filing with the SEC a registration
statement or prospectus or any amendments or supplements thereto, the Company
will (i) furnish to one counsel selected by the Requesting Stockholder(s), in
the event of a Registration effected pursuant to Section 7.1, or selected by the
holders of a majority of the Registrable Securities covered by such registration
statement, in the event of any other Registration, copies of all such documents
proposed to be filed, which documents will be subject to the timely review of
such counsel, and (ii) notify each holder of Registrable Securities covered by
such registration statement of any stop order issued or threatened by the SEC
and take all reasonable actions required to prevent the entry of such stop order
or to remove it if entered.

(ii) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than one hundred twenty (120) days or such shorter period which will terminate
when all Registrable Securities covered by such registration statement have been
sold (but not before the expiration of the ninety (90) day period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder, if applicable) and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement.

(iii) Furnish to each holder of Registrable Securities covered by the
registration statement and to each underwriter, if any, of such Registrable
Securities, such number of copies of such registration statement, each amendment
and supplement thereto (in each case including all exhibits thereto), and the
prospectus included in such registration statement (including each preliminary
prospectus), and such other documents, as such Person may reasonably request, in
order to



--------------------------------------------------------------------------------

facilitate the public sale or other disposition of the Registrable Securities
owned by such holder.

(iv) Use its best efforts to register or qualify such Registrable Securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as any holder, and underwriter, if any, of
Registrable Securities covered by such registration statement shall reasonably
request, and do any and all other acts and things which may be reasonably
necessary or advisable to enable such seller to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such seller; provided,
that the Company shall not for any such purpose, be required to (A) qualify to
do business as a foreign corporation in any jurisdiction where, but for the
requirements of this Section 7.10, it is not then so qualified, (B) subject
itself to taxation in any such jurisdiction, or (C) take any action which would
subject it to consent to general or unlimited service of process not then so
subject.

(v) Use its best efforts to cause such Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the seller or sellers thereof
to consummate the disposition of such Registrable Securities.

(vi) Immediately notify each seller of Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
which comes to the Company’s attention if as a result of such event the
prospectus included in such registration statement, as then in effect, includes
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading and at the request of
any such seller, deliver a reasonable number of copies of an amended or
supplemental prospectus as may be necessary so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

(vii) Otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC and make available to its security holders, in each case
as soon as practicable, an earnings statement covering a period of at least 12
months, beginning with the first month after the effective date of the
registration statement (as the term “effective date” is defined in Rule 158(c)
under the Securities Act), which earnings



--------------------------------------------------------------------------------

statement shall satisfy the provisions of Section 11(a) of the Securities Act
including, at the option of the Company, Rule 158 thereunder.

(viii) Use its best efforts to cause all such Registrable Securities to be
listed on such national securities exchange or the National Association of
Securities Dealers National Market System as may be reasonably requested by the
Requesting Stockholder, and if any similar securities issued by the Company are
then listed on any securities exchanges or national market systems, to also list
all such Registrable Securities on such securities exchanges or national market
systems, and enter into such customary agreements including a listing
application and indemnification agreement in customary form, provided, that the
applicable listing requirements are satisfied, and to provide a transfer agent
and registrar for such Registrable Securities covered by such registration
statement no later than the effective date of such registration statement.

(ix) Use its best efforts to obtain a “cold comfort” letter from the independent
public accountants for the Company in customary form and covering matters of the
type customarily covered by such letters as may be reasonably requested by the
Requesting Stockholder(s), in the event of a Registration effected pursuant to
Section 7.1, or by the holders of a majority of the Registrable Securities
covered by such registration statement, in the event of any other Registration.

(x) Execute and deliver all instruments and documents (including in an
underwritten offering an underwriting agreement in customary form) and take such
other actions and obtain such certificates and opinions as sellers of a majority
of the Registrable Securities being sold reasonably request in order to effect
an underwritten public offering of such Registrable Securities. The Company may
require each holder of Registrable Securities as to which any Registration is
being effected to furnish to the Company such information regarding such holder
and the distribution of such Registrable Securities as the Company may from time
to time reasonably request in writing in connection with effecting such
offering.

(b) Each holder of Registrable Securities will, upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 7.10(a)(vi), forthwith discontinue disposition of the Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 7.10(a)(vi), and, if so directed by
the Company, such holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such holder’s possession,
of the prospectus covering such Registrable Securities at the time of receipt of
such notice.



--------------------------------------------------------------------------------

7.11 Rule 144. If the Company shall have filed a registration statement pursuant
to the requirements of Section 12 of the Exchange Act or a registration
statement pursuant to the requirements of the Securities Act, the Company
covenants that it will file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder (or, if the Company is not required to file such reports, it
will, upon the request of any holder of Registrable Securities, make publicly
available other information), and it will take such further action as any holder
of Registrable Securities may reasonably request, all to the extent required
from time to time to enable such holder to sell shares of Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or (ii) any similar rule or regulation hereafter
adopted by the SEC. Upon the request of any holder of Registrable Securities,
the Company will deliver to such holder a written statement as to whether it has
complied with such requirements.

7.12 Lock-Up Period. Each Stockholder, if requested by the Board of Directors
and an underwriter of Company Stock or other securities of the Company, shall
agree pursuant to a written agreement not to sell or otherwise transfer or
dispose of any Registrable Securities or other securities of the Company held by
such Stockholder for a specified period of time (not longer than seven (7) days)
prior to the effective date of a Registration Statement and for a specified
period of time (not longer than one hundred eighty (180) days) following the
effective date of a Registration Statement in the case of the Company’s initial
public offering, or ninety (90) days in any subsequent public offering;
provided, however, that such agreement shall not apply to any Registrable
Securities (or other securities of the Company) held by such Stockholder if they
are included in the Registration Statement. The Company may impose stop transfer
instructions with respect to the Registrable Shares or other securities subject
to the foregoing restrictions, until the end of the lock-up period. The written
agreement referred to in the first sentence of this Section 7.12 is in addition
to and not in replacement of other transfer restrictions contained in this
Agreement.

7.13 Registration. Following the Company’s initial public offering, the Company
shall use its reasonable efforts to file and cause to become effective, and
shall maintain for so long as any Options or Exchange Options are outstanding, a
Registration Statement on Form S-8 (or its successor) covering the shares of
Common Stock underlying the Options and Exchange Options to the extent such
registration is required under applicable law in order for such shares to be
sold without restriction in the United States.

ARTICLE VIII

PREEMPTIVE RIGHTS

8.1 Preemptive Rights.

(a) Preemptive Right. Until the consummation of a Qualified Public Offering, the
Company shall not, and shall not permit its Subsidiaries (with



--------------------------------------------------------------------------------

respect to such Subsidiary’s capital stock) to, issue or sell Company Stock (or
any options, warrants or other rights to acquire any Company Stock, or any debt
or equity securities convertible into or exchangeable for, directly or
indirectly, any Company Stock) or issue any debt securities (each a “Preemptive
Issuance” of “Securities”) to any Person, except in compliance with the
provisions of this Section 8.1.

(b) Participation Notice. Not fewer than thirty (30) Business Days prior to the
consummation of the Preemptive Issuance, the Company shall provide a written
notice (the “Participation Notice”) to the Trimaran Group and, subject to
Section 8.1(h) below, each other Stockholder who holds Common Stock acquired
under the Purchase Agreement or on the exercise of the Exchange Options (each, a
“Participation Stockholder”). The Participation Notice shall include, to the
extent known:

(i) The material terms of the proposed Preemptive Issuance, including (A) the
amount and kind of Securities to be included in the Preemptive Issuance, (B) the
price per share or unit of the Securities (or, if such consideration is not
cash, the Fair Market Value of such shares or units), (C) the portion of the
Preemptive Issuance equal to the aggregate number of shares of Company Stock
held by such Participation Stockholder on a fully-diluted basis (including any
shares into which Exchange Options are exercisable, but excluding any other
unexercised Options or warrants) immediately prior to such Preemptive Issuance
divided by the aggregate number of shares of Company Stock (including any shares
into which Exchange Options are exercisable, but excluding any other unexercised
Options or warrants) outstanding immediately prior to the Preemptive Issuance
(with respect to each Participation Stockholder, its “Participation Portion”)
and (D) the name and address of each Person to whom the Securities are proposed
to be issued (each a “Preemptive Transferee”); and

(ii) An offer by the Company to issue to each Participation Stockholder such
Participation Stockholder’s Participation Portion, on the same terms and
conditions as the issuance to each of the Preemptive Transferees, including,
without limitation, the same relative proportions of Securities (e.g., debt and
equity) as are being offered in the Preemptive Issuance.

(c) Election to Participate. Within twenty (20) Business Days after delivery of
the Participation Notice, each Participation Stockholder desiring to accept the
offer pursuant to Section 8.1(b)(ii) shall send an irrevocable commitment (each
a “Participation Commitment”) to the Company specifying the amount or proportion
of Securities which such Participation Stockholder desires to be issued up to
such Participation Stockholder’s Participation Portion (each a “Participating
Buyer”). The acceptance of each Participating Buyer shall be irrevocable except
as hereinafter provided and so long as the terms and conditions applicable to
the Preemptive Issuance remain as stated in the Participation Notice, each such
Participating Buyer shall be obligated to acquire in the Preemptive Issuance on
the same terms and conditions, with



--------------------------------------------------------------------------------

respect to each Security issued, as the Preemptive Transferees such amount or
proportion of Securities as such Participating Buyer shall have specified in
such Participating Buyer’s Participation Commitment. If all of the new
Securities offered to the Stockholders are not accepted for purchase within
twenty (20) Business Days after delivery of such Participation Notice, such
Securities that have not been so accepted for purchase shall be reoffered by the
Company to the Participating Buyers that elected to purchase their entire
Participation Portion of such Securities, for the purchase price and upon the
terms and conditions set forth in the Participation Notice, in proportion with
each such Stockholder’s Participation Portion (as determined immediately prior
to the delivery of the Participation Notice), in continuous reofferings until
all of such Securities specified in the Participation Notice are purchased by
the Stockholders; provided that none of the Stockholders shall be obligated to
purchase more than the number of Securities such Stockholder initially agreed to
purchase in such Stockholder’s initial commitment pursuant to the first sentence
of this Section 8.1(c); provided further that if all of such Securities
specified in the Participation Notice are not purchased pursuant to this
Section 8.1(c) within sixty (60) days of the date the Participation Notice was
initially provided to the Stockholders, such continuous reoffering shall cease
and the Company shall have the right to issue and sell such Securities in such
Preemptive Issuance to the Preemptive Transferees and Participating Buyers, at a
price not less than the price set forth in the Participation Notice and on other
terms not materially more favorable in the aggregate, to the Preemptive
Transferees and Participating Buyers than those set forth in the Participation
Notice. Each Participation Stockholder that does not accept such offer (or
accepts such offer in an amount or proportion less than the Participation
Portion) shall be deemed to have waived all of its rights under this Section 8.1
with respect to the Preemptive Issuance specified in the Participation Notice
(or in respect of the amount or portion of the Participation Portion as to which
such Stockholder did not accept the offer). If the principal terms of such
proposed Preemptive Issuance change such that they are more materially favorable
in the aggregate to the Participating Buyers than those set forth in the
Participation Notice, it shall be necessary for a separate Participation Notice
to be furnished, and the terms and provisions of this Section 8.1 separately
complied with, in order to consummate such Preemptive Issuance. In the event a
Participation Stockholder breaches its obligation to purchase such Securities
after delivering a Participation Commitment, such Participation Stockholder
shall be deemed to have waived all of such holder’s rights under this
Section 8.1 with respect to such Preemptive Issuance and all future Preemptive
Issuances.

(d) Expiration of Commitment. If after one hundred twenty (120) days following
the date of the Participation Notice the Company has not completed the
Preemptive Issuance on the terms and conditions specified in such Participation
Notice, each Participating Buyer shall be released from its obligations under
such Participating Buyer’s Participation Commitment, the Participation Notice
shall be null and void, and it shall be necessary for a separate Participation
Notice to be furnished, and the terms and provisions of this Section 8.1
separately complied with, in order to consummate such Preemptive Issuance.

(e) Cooperation. Each Participating Buyer shall take or cause to be taken all
such reasonable actions, consistent with the provisions of this Agreement,



--------------------------------------------------------------------------------

as may be necessary or appropriate in order expeditiously to consummate each
Preemptive Issuance to such Participating Buyer pursuant to this Section 8.1 and
any related transactions. Without limiting the generality of the foregoing, each
Participating Buyer agrees to execute and deliver such subscription and other
agreements specified by the Board of Directors to which the Participating Buyer
will be party.

(f) Closing. The closing of a Preemptive Issuance pursuant to this Section 8.1
shall take place at such time and place as the Board of Directors shall specify
by notice to each Participating Buyer, which notice shall be delivered at least
five (5) Business Days prior to the proposed closing date. At the closing, the
Company shall deliver to each Participating Buyer the certificates or other
instruments, if any, evidencing the Securities to be issued to such
Participating Buyer, registered in the name of such Participating Buyer or his
designated nominee, free and clear of any Liens, with any transfer tax stamps
affixed, against delivery by such Participating Buyer of the applicable
consideration.

(g) Retroactive Compliance. Notwithstanding the notice requirements of
Section 8.1(b), the Company may proceed with any Preemptive Issuance prior to
having complied with the provisions of Section 8.1; provided, that:

(i) the Board of Directors shall have determined that the Preemptive Issuance
will not adversely affect any Participation Stockholder so long as such
Participation Stockholders are given retroactive opportunity to participate in
accordance with Section 8.1(g)(ii); and

(ii) the Company shall, within ten (10) Business Days of the consummation of
such Preemptive Issuance (and in any event prior to making any distribution in
respect of Securities purchased in connection therewith):

(A) provide to each Participation Stockholder who would have been entitled to
receive a Participation Notice in connection with such Preemptive Issuance
(1) notice of such Preemptive Issuance and (2) the Participation Notice
described in Section 8.1(b) in which the actual price per share of Securities
shall be set forth, and permit each such Participation Stockholder to exercise
its participation rights under this Section 8.1(b) with respect thereto; and

(B) (1) include in the subscription (or similar) agreement with the purchaser(s)
of the Securities a provision permitting the Company to repurchase such
securities in an amount necessary to satisfy the provisions of Section 8.1(c) in
response to the Participation Notice furnished pursuant to clause (A) above or
(2) cause the issuance of additional Securities in an amount necessary to permit
each requesting Participation Stockholder to purchase its Participation Portion
of the total Preemptive Issuance, including the portion sold pursuant to



--------------------------------------------------------------------------------

this Section 8.1(g), in response to the Participation Notice furnished pursuant
to clause (1) above.

(h) Exceptions. This Section 8.1 shall not apply to any issuance (i) to an
employee of the Company or any Subsidiary or an Affiliate of such employee;
(ii) upon the exercise or conversion of any options, warrants or other rights to
acquire any Company Stock, or any debt or equity securities convertible into or
exchangeable for, directly or indirectly, any Company Stock; (iii) pursuant to
any deferred compensation arrangement with respect to any director or employee
of the Company; (iv) pursuant to a Qualified Public Offering or any other public
offering or (v) pursuant to any issuance to a Stockholder made immediately prior
to or at the Closing and set forth on Schedule 8.1(h). Notwithstanding anything
to contrary set forth in this Article VIII, Management Stockholders shall not
have preemptive rights under this Article VIII in respect of issuances of debt
securities or nonparticipating, nonconvertible redeemable (without premium other
than customary cumulative dividend) preferred stock by the Company or any
Subsidiary thereof (it being understood that any securities that are convertible
into or exchangeable for, directly or indirectly, any Company Stock or similar
equity securities of the Company or any Subsidiary shall not be considered debt
securities for this purpose).

ARTICLE IX

ADDITIONAL STOCKHOLDERS

9.1 Transferees of Stockholders of the Company. No Transfers of shares of
Company Stock may be made (and shall not be effective) to a Permitted Transferee
or to any Third Party, unless in each case prior to such Transfer any such
transferee agrees in writing to be bound (to the same extent as contemplated
with respect to the Stockholder) by the terms and conditions of this Agreement
pursuant to a supplementary agreement reasonably satisfactory in form and
substance to the Company. Upon entering into such supplementary agreement, such
transferee of Company Stock shall be deemed to be a Stockholder for all purposes
of this Agreement. The provisions of this Section 9.1 shall not apply to any
Transfer (a) made pursuant to a public offering of shares of Company Stock,
including in connection with the exercise by any Stockholder of its rights
pursuant to Article VII or in connection with the exercise by the Trimaran Group
of its rights pursuant to Section 5.2, (b) made in connection with the exercise
by the Trimaran Group of a drag-along right or (c) following a public offering
of shares of Company Stock, made pursuant to Rule 144.

9.2 New Stockholders. Any director, member of management or other employee of
the Company or any of its Subsidiaries or any other Person who becomes a holder
of shares of Company Stock after the date hereof shall be deemed, upon the
execution of a supplementary agreement described below, to have the same rights
and obligations as a Stockholder for purposes of this Agreement. The Company
shall not issue shares of Company Stock to a director, member of management or
other employee of the Company or any of its Subsidiaries or any other Person
unless the Person to whom the shares of Company Stock are to be issued or
transferred agrees in



--------------------------------------------------------------------------------

writing to be bound by the terms and conditions of this Agreement pursuant to a
supplementary agreement reasonably satisfactory in form and substance to the
Company. Upon entering into such supplementary agreement, any such (i) member of
management or other employee of the Company or any of its Subsidiaries shall be
deemed to be a Management Stockholder for all purposes of this Agreement and
(ii) other Person shall be deemed to be a Additional Stockholder for all
purposes of this Agreement. The parties hereto acknowledge and agree that the
Company Option Plan (or the agreements entered into in connection therewith)
shall provide that option holders thereunder will be subject to restrictions on
Transfer and the rights described in Article V upon grant of such Options and
that they will be required to become parties to this Agreement upon any exercise
of options granted thereunder, as a condition to the exercise of such options.

9.3 Supplemental Agreements. Each supplementary agreement referred to in
Sections 9.1 and 9.2 above, shall become effective upon its execution by the
Company and the new holder of shares of Company Stock, and it shall not require
the signatures or the consent of the other Stockholders (or their respective
Permitted Transferees). The supplementary agreement between the Company and any
new holder of shares of Company Stock may modify some of the terms and
conditions of this Agreement as they affect the rights and obligations of the
new holder of shares of Company Stock; provided, that the modified terms and
conditions shall be no less favorable to the other Stockholders than the terms
and conditions set forth in this Agreement; provided further that the such new
stockholders shall not be treated more favorably than any of the existing
Stockholders unless such existing Stockholder’s consent is obtained.

9.4 Option Holders. Upon the exercise of a stock Option held by any Stockholder
party hereto, the rights, benefits, obligations, restrictions and duties
contained in this Agreement with respect to the shares of Company Stock received
pursuant to such exercise shall automatically, without any further action,
apply, and Stockholder shall become bound by and entitled to the rights,
benefits, obligations, restrictions and duties under this Agreement which are so
applicable.

9.5 Stockholder Schedules. The Board of Directors shall create and maintain
schedules identifying each of the following Stockholders: (i) the Trimaran Group
(ii) the Management Stockholders, and (iii) the Additional Stockholders. Such
schedules shall be updated from time to time to reflect the names of
Stockholders who become a party to this Agreement after the date hereof.



--------------------------------------------------------------------------------

ARTICLE X

STOCK LEGENDS

10.1 Restrictive Legend. A copy of this Agreement shall be filed with the
Secretary of the Company and kept with the records of the Company. Each of the
Stockholders agrees that the following two legends shall be placed on the
certificates representing any shares of Company Stock, now or hereafter owned by
them:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER CONDITIONS, AS SPECIFIED IN THE STOCKHOLDERS
AGREEMENT DATED AS OF NOVEMBER 18th, 2005, AS MAY BE AMENDED (COPIES OF WHICH
ARE ON FILE WITH THE SECRETARY OF CHICKEN ACQUISITION CORP. (TOGETHER WITH ITS
SUCCESSORS, THE “COMPANY”) AND WHICH WILL BE MAILED TO A STOCKHOLDER WITHOUT
CHARGE WITHIN TEN (10) DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST
THEREFOR FROM SUCH STOCKHOLDER). THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE
OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF SUCH
STOCKHOLDERS AGREEMENT.

NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT PURSUANT TO THE
PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT AND, EXCEPT AS OTHERWISE PROVIDED IN
SUCH AGREEMENT, (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND
ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS,
THE “SECURITIES LAWS”) OR (B) IF THE COMPANY HAS BEEN FURNISHED WITH AN OPINION
OF COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER, SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF THE
SECURITIES LAWS.”

All Stockholders shall be bound by the requirements of such legends to the
extent that such legends are applicable. Upon a Registration of any shares of
Company Stock, the certificate representing such shares of Company Stock shall
be replaced, at the expense of the Company, with certificates bearing only the
first of the two legends referred to above.

ARTICLE XI

TERM; TERMINATION

11.1 Term. This Agreement shall terminate, and be of no further force or effect,
automatically without any further action on the part of any parties hereto, upon
the earlier of (a) the consummation of a Qualified Public Offering and (b) a
sale of



--------------------------------------------------------------------------------

all or substantially all of the assets or equity interests in the Company to a
Third Party (whether by merger, consolidation, sale of assets or securities or
otherwise); provided, that in the event of a Qualified Public Offering, all of
the provisions of this Agreement shall terminate and be of no further force and
effect, except for Article VII, Article XI, Article XII and Article XIII, which
shall survive the consummation of a Qualified Public Offering. In the event of a
sale of all or substantially all of the assets of the Company to a Third Party,
the Company shall be liquidated and dissolved.

ARTICLE XII

EXCULPATION

12.1 Exculpation. Notwithstanding any other provisions of this Agreement,
whether express or implied, or obligation or duty at law or in equity, neither
the directors, nor any of the Stockholders, or any officers, directors,
stockholders, partners, employees, representatives, consultants or agents of
either of the foregoing, nor any officer, employee, representative, consultant
or agent of the Company or any of its Affiliates (individually, a “Covered
Person” and, collectively, the “Covered Persons”) shall be liable to the Company
or any other Person for any act or omission (relating to the Company and the
conduct of its business, the Agreement, any related document or any transaction
contemplated hereby or thereby) taken or omitted in good faith by a Covered
Person and in the reasonable belief that such act or omission was in or was not
contrary to the best interests of the Company; provided, that such act or
omission does not constitute fraud, willful misconduct, bad faith, or gross
negligence.

ARTICLE XIII

MISCELLANEOUS

13.1 Specific Performance. Each of the Stockholders acknowledges and agrees that
in the event of any breach of this Agreement, the non-breaching party or parties
would be irreparably harmed, no adequate remedy at law would exist and damages
would be difficult to determine. It is accordingly agreed that (x) in the event
of a breach of any provision of this Agreement, the aggrieved party shall be
entitled to specific performance of this Agreement and to enjoin any continuing
breach of this Agreement (without the necessity of proving actual damages and
without posting bond or other security), in addition to any other remedy to
which such aggrieved party may be entitled at law or in equity, and (y) the
Stockholders will waive the defense in any action for specific performance or
other equitable relief that a remedy at law would be adequate.

13.2 Consent to Jurisdiction, Service of Process; Venue. Each party hereto
hereby irrevocably and unconditionally (i) consents to the submission to the
exclusive jurisdiction of the courts of the State of Delaware and of the United
States of America located in the State of Delaware, county of Wilmington, for
any Claims arising out of or relating to this Agreement or the breach,
termination or validity thereof and the transactions contemplated by this
Agreement, (ii) agrees not to commence any Action



--------------------------------------------------------------------------------

relating thereto except in such courts and in accordance with the provisions of
this Agreement, (iii) agrees that service of any process, summons, notice, or
document by U.S. registered mail or as otherwise provided in this Agreement
shall be effective service of process for any Action brought in any such court,
(iv) waives any objection to the laying of venue of any Action arising out of
this Agreement or the transactions contemplated by this Agreement in the courts
of the State of Delaware or the United States of America located in the State of
Delaware, and (v) agrees not to plead or claim in any such court that any such
Action brought in any such court has been brought in an inconvenient forum.

13.3 Attorneys’ Fees. In any legal action or proceeding (including, without
limitation, any arbitration proceeding) brought to enforce any provision of this
Agreement, or where any provision hereof is validly asserted as a defense, or
because of an alleged dispute, breach or default in connection with any of the
provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that action or proceeding, in addition to any other available remedy or
relief to which such party or parties may be entitled.

13.4 Headings; Construction. The headings and captions contained herein are for
convenience of reference only and shall not control or affect the meaning or
construction of any of the provisions hereof. All references to “Article,”
“Articles” “Section” or “Sections” refer to the corresponding Article, Articles,
Section or Sections of this Agreement unless specifically noted otherwise.

13.5 No Third-Party Beneficiaries. Except as otherwise expressly provided
herein, the covenants, agreements and other provisions contained in this
Agreement are for the sole benefit of the parties hereto and their permitted
successors and assigns, and they shall not be construed as conferring, and are
not intended to confer, any rights, remedies or other benefits hereunder on any
other Persons. Neither this Agreement nor any purchase or sale of shares of
Company Stock shall create, or be construed or deemed to create, any right to
employment in favor of the Company or shareholders or employers thereof or any
Management Stockholder or any other Person by the Company or any Subsidiaries of
the Company.

13.6 Entire Agreement. This Agreement and the Exchange Agreements (as defined in
the Purchase Agreement) constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein, and there are
no restrictions, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof, other than those
expressly set forth or referred to herein. This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.

13.7 Notices. All notices, requests, instructions and other communications to be
given hereunder by any party hereto to another party hereto shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally, telecopied (which is confirmed) or sent by registered or certified



--------------------------------------------------------------------------------

mail (postage prepaid, return receipt requested) or by Federal Express or other
similar courier service (i) to the Company or Trimaran at the addresses set
forth below, (ii) in the case of a Permitted Transferee, to the address set
forth in the written agreement executed pursuant to Article IX, (iii) if to an
Additional Stockholder or a Management Stockholder, as listed on the signature
page hereto, or, if not so listed, to him or her at his or her address as
reflected in the stock records of the Company, or (iv) in the case of any member
of management or other employee of the Company or any of its Subsidiaries who
becomes a holder of shares of Company Stock or options to acquire shares of
Company Stock after the date hereof, to the address set forth in the written
agreement executed pursuant to Article IX:

If to the Company, to:

Chicken Acquisition Corp.

c/o Trimaran Fund Management, L.L.C.

622 Third Avenue

35th Floor

New York, NY 10017

Attention: Steven A. Flyer

Facsimile: (212) 885-4350

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036-6522

Attention: Eileen T. Nugent, Esq.

      Thomas W. Greenberg, Esq.

Fax: (212) 735-2000

If to Trimaran, to:

Trimaran Pollo Partners, L.L.C.

c/o Trimaran Fund Management, L.L.C.

622 Third Avenue 35th Floor

New York, NY 10017

Attention: Steven A. Flyer

Facsimile: (212) 885-4350

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036-6522

Attention: Eileen T. Nugent, Esq.

      Thomas W. Greenberg, Esq.

Fax: (212) 735-2000



--------------------------------------------------------------------------------

provided, that in the event any of the parties referred to above desires to
designate another address to which such notices should be sent to such party,
such party may designate such other address by giving notice to the other
parties hereto in writing as set forth in this Section 13.7 (provided, that any
change of address shall be effective only upon receipt).

13.8 Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THE PARTIES SUBJECT HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ANY CONTRARY RESULT OTHERWISE REQUIRED UNDER APPLICABLE
CHOICE OF LAW PRINCIPLES.

13.9 Severability. The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of this Agreement, including any such
provision, in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

13.10 Successors; Assigns; Transferee; Amendments; Waivers.

(a) The provisions of this Agreement shall be binding upon and accrue to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns. Notwithstanding the foregoing, except as set forth with
specificity herein, this Agreement may not be amended, modified or supplemented
without the approval by Trimaran; provided that if any amendment adversely
affects the economic rights of any Stockholder individually or as a class on a
discriminatory basis, then the consent of the applicable Stockholder (in the
case of any amendment that adversely affects any Stockholder individually) or
two-thirds of Stockholders of a class (such as two-thirds of the Management
Stockholders, in the case of any amendment that adversely affects Management
Stockholders as a class) (such two-thirds measured based on the share ownership
of the Member of such class, on an as-exercised basis), as applicable, shall be
required for such amendment; provided, further that this Agreement may be
amended, modified or supplemented by the Company in order to cure any ambiguity,
defect or inconsistency in this Agreement, so long as (x) such action does not
adversely affect the rights of any Stockholder and (y) the Company promptly
notifies each Stockholder in accordance with the provisions of Section 13.7
hereof of such action.

(b) No waivers of or departures from the terms or provisions of this Agreement
may be given except by an instrument in writing duly executed by the party
entitled to the benefits thereof.



--------------------------------------------------------------------------------

(c) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by the Company or any
Stockholder except in connection with Transfers of Company Stock to Permitted
Transferees and other Persons permitted by the terms of this Agreement.

(d) The rights and remedies of the Stockholders and the Company under this
Agreement shall be cumulative and not exclusive of any rights or remedies which
either would otherwise have hereunder or at law or in equity or by statute, and
no failure or delay by any party in exercising any right or remedy shall impair
any such right or remedy or operate as a waiver of such right or remedy, nor
shall any single or partial exercise of any power or right preclude such party’s
other or further exercise or the exercise of any other power or right.

13.11 Defaults; No Circumvention of Agreement. A default by any party to this
Agreement in such party’s compliance with any of the conditions or covenants
hereof or performance of any of the obligations of such party hereunder shall
not constitute a default by any other party. No Stockholder or any of its
Permitted Transferees may do indirectly, through the sale of capital stock of
its or their Subsidiaries or otherwise, that which is not permitted by this
Agreement (including, without limitation, the provisions of Articles III and V).

13.12 Further Assurances. Each party hereto or Person subject hereto shall do
and perform or cause to be done and performed all such further acts and things
and shall execute and deliver all such other agreements, certificates,
instruments and documents as any other party hereto or Person subject hereto may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

13.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same Agreement.

13.14 Recapitalization, etc. Except as otherwise provided in this Agreement, the
provisions of this Agreement shall apply to any and all shares of Company Stock
or shares of stock of any successor or assign of the Company (whether by merger,
consolidation, transfer or sale of assets, conversion or otherwise) which may be
issued in respect of, in exchange for, or in substitution of, any shares of
Company Stock by reason of any reorganization, any recapitalization,
reclassification, merger, consolidation, partial or complete liquidation, sale
of assets, spin-off, stock dividend, split, distribution to Stockholders or
combination of the shares of Company Stock or any other change in the Company’s
capital structure, in order to preserve fairly and equitably as far as
practicable, the original rights and obligations of the parties hereto under
this Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Stockholders
Agreement as of the date first above written.

 

CHICKEN ACQUISITION CORP.

By:

 

/s/ Steven A. Flyer

Name:

 

Steven A. Flyer

Title:

 

President

TRIMARAN POLLO PARTNERS, L.L.C.

By:

 

/s/ Steven A. Flyer

Name:

 

Steven A. Flyer

Title:

 



--------------------------------------------------------------------------------

Schedule A

Schedule of Management Stockholders

 

ASP EPL L.L.C. Brian Berkhausen Brian Carmichall The Carley Family Trust
Marcelino Contreras Karen Eadon Patsy Estis Judith Fine Thomas Giannetti Scott
Gillie Robert Gossman Mark Hardison James Hicks Stephen Lash Dennis Lombardi Jon
Miller Milner Family Trust John Phillips Jeanne Scott Joseph Stein Gus Siade
Julie Weeks Mike Wildman



--------------------------------------------------------------------------------

Schedule of Additional Stockholders